Exhibit 10.20

 

OFFICE LEASE

 

BETWEEN

 

TRANSWESTERN GREAT LAKES, L.P., AS LANDLORD

 

AND

 

PROQUEST COMPANY, AS TENANT

 

777 EISENHOWER PLAZA—PHASE II

 

789 EAST EISENHOWER PARKWAY

 

ANN ARBOR, MICHIGAN

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

1.    DEFINITIONS    l 2.    LEASE GRANT/POSSESSION    9 3.    USE    9 4.   
RENT    10 5.    REPRESENTATIONS AND WARRANTIES OF LANDLORD; CONDITIONS TO
EFFECTIVENESS OF LEASE    10 6.    SERVICES TO BE FURNISHED BY LANDLORD    12 7.
   LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY    13 8.    SIGNAGE    13 9.   
MAINTENANCE, REPAIRS AND ALTERATIONS    14 10.    USE OF ELECTRICAL SERVICES BY
TENANT    15 11.    ASSIGNMENT AND SUBLETTING    15 12.    CONSTRUCTION LIENS   
17 13.    INSURANCE    17 14.    INDEMNITY    19 15.    DAMAGES FROM CERTAIN
CAUSES    19 16.    CASUALTY DAMAGE    19 17.    CONDEMNATION    20 18.   
EVENTS OF DEFAULT    20 19.    REMEDIES    21 20.    NO WAIVER    24 21.   
PEACEFUL ENJOYMENT    24 22.    SUBSTITUTION    24

 



--------------------------------------------------------------------------------

          PAGE


--------------------------------------------------------------------------------

23.    HOLDING OVER    25 24.    SUBORDINATION TO MORTGAGE; ESTOPPEL CERTIFICATE
   25 25.    NOTICE    25 26.    SURRENDER OF PREMISES    26 27.    RIGHTS
RESERVED TO LANDLORD    26 28.    ROOF USAGE    26 29.    ON-SITE AMENITIES   
27 30.    MISCELLANEOUS    27 31.    NO OFFER    29 32.    ENTIRE AGREEMENT   
29 33.    LIMITATION OF LIABILITY    29

 

EXHIBIT A-1-OUTLINE AND LOCATION OF PREMISES

EXHIBIT A-2-LEGAL DESCRIPTION OF PHASE II LAND

EXHIBIT A-3-LEGAL DESCRIPTION OF PHASE I LAND

EXHIBIT B-RULES AND REGULATIONS

EXHIBIT C-PAYMENT OF BASIC COSTS

EXHIBIT D-WORK LETTER

EXHIBIT E-ADDITIONAL PROVISIONS

EXHIBIT F-COMMENCEMENT LETTER

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE

 

This Office Lease (the “Lease”) is made and entered into on the 10th day of
November, 2004, between TRANSWESTERN GREAT LAKES, L.P., a Delaware limited
partnership (“Landlord”), and PROQUEST COMPANY, a Delaware corporation
(“Tenant”).

 

W I T N E S S E T H:

 

1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.

 

A. “Additional Rent” shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and Tenant’s Pro Rata Share of Taxes (hereinafter defined)
and any other sums (exclusive of Base Rent) that are required to be paid to
Landlord by Tenant hereunder, which sums are deemed to be Additional Rent under
this Lease.

 

B. “Base Rent”: Base Rent shall be paid in equal monthly installments of the
Annual Base Rent identified below, in accordance with and subject to Section 4
of this Lease according to the following schedule (the Periods running from and
after the Commencement Date):

 

PERIOD

--------------------------------------------------------------------------------

   ANNUAL BASE RENT
PER R.S.F.*


--------------------------------------------------------------------------------

   ANNUAL BASE
RENT*


--------------------------------------------------------------------------------

   MONTHLY
INSTALLMENTS
OF BASE RENT*


--------------------------------------------------------------------------------

Months 1-6

   $ 0.00    $ 0.00    $ 0.00

Months 7-12

   $ 18.75    $ 2,069,418.75    $ 172,451.56

Months 13-24

   $ 19.13    $ 2,110,807.13    $ 175,900.59

Months 25-36

   $ 19.51    $ 2,153,023.27    $ 179,418.61

Months 37-48

   $ 19.90    $ 2,196,083.73    $ 183,006.98

Months 49-60

   $ 20.30    $ 2,240,005.41    $ 186,667.12

Months 61-72

   $ 20.70    $ 2,284,805.52    $ 190,400.46

Months 73-84

   $ 21.12    $ 2,330,501.63    $ 194,208.47

Months 85-96

   $ 21.54    $ 2,377,111.66    $ 198,092.64

Months 97-108

   $ 21.97    $ 2,424,653.89    $ 202,054.49

Months 109-120

   $ 22.41    $ 2,473,146.97    $ 206,095.58

 



--------------------------------------------------------------------------------

PERIOD

--------------------------------------------------------------------------------

   ANNUAL BASE RENT
PER R.S.F.*


--------------------------------------------------------------------------------

   ANNUAL BASE
RENT*


--------------------------------------------------------------------------------

   MONTHLY
INSTALLMENTS
OF BASE RENT*


--------------------------------------------------------------------------------

Months 121-132

   $ 22.86    $ 2,522,609.91    $ 210,217.49

Months 133-144

   $ 23.31    $ 2,573,062.11    $ 214,421.84

Months 145-156

   $ 23.78    $ 2,624,523.35    $ 218,710.28

Months 157-168

   $ 24.26    $ 2,677,013.82    $ 223,084.48

Months 169-180

   $ 24.74    $ 2,730,554.09    $ 227,546.17

 

* The Base Rent payable under this Lease is premised on Landlord’s assumption
that the Phase II Project Costs shall be at least $20,000,000.00. Landlord
assumes all risk that the Phase II Project Costs may exceed that amount. If the
Phase II Project Costs are less than $20,000,000.00, the foregoing schedule of
Base Rent is subject to adjustment in accordance with Paragraph 12 of the Work
Letter.

 

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
be entitled to free Base Rent during the first six (6) months of the Lease Term
(the “Free Rent Period”); provided however Tenant shall remain responsible for
Additional Rent and electricity service to the Premises during the Free Rent
Period.

 

C. “Basic Costs” is defined in Exhibit C attached hereto.

 

D. “Broker” shall mean Transwestern Commercial Services, an affiliate of
Landlord. Landlord shall be solely responsible for any and all commissions
and/or fees of any nature payable to Broker in connection with this Lease and
the Phase II Lease.

 

E. “Building” shall mean the new office building to be constructed by Landlord
on the Phase II Land, and having a street address of 789 Eisenhower Parkway, Ann
Arbor, Michigan.

 

F. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays.

 

G. “City” shall mean the City of Ann Arbor, Michigan.

 

H. “Commencement Date” shall mean the date which is thirty (30) days following
the date on which the Premises have been (i) Substantially Completed in
accordance with the Work Letter, and (ii) delivered to Tenant for Tenant’s
installation of Tenant’s Property (including without limitation installation of
fixtures, equipment and furniture); provided, however, that if Tenant Delays (as
defined in the Work Letter) occur, the Commencement Date shall mean the date
which is thirty (30) days following the date

 

2



--------------------------------------------------------------------------------

on which the Premises would have been Substantially Completed and delivered to
the Premises had such Tenant Delay(s) not have occurred.

 

I. “Common Areas” shall mean shall mean all areas within the Building and the
Property that are available for the common use of tenants of the Building and
that are not leased or held for the exclusive use of Tenant or other tenants of
the Building, including, but not limited to, parking areas, the Parking Deck,
driveways, sidewalks, loading areas, access roads, corridors, elevators,
stairwells, landscaping and planted areas. Tenant shall have the nonexclusive
right to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish and uniformly impose
upon all Building tenants from time to time. Landlord shall not permanently
alter or change any or all of the size, location, nature or use of any of the
Common Areas if such change might have a material adverse affect on Tenant’s
use, occupancy or enjoyment of the Premises or access to the Premises, the
Building and/or the Property.

 

J. “Default Rate” shall mean the lower of (i) six percent (6%) in excess of the
Prime Rate published from time to time by the Wall Street Journal (or any
successor to such index), or (ii) the highest rate of interest from time-to-time
permitted under applicable federal and state law.

 

K. “Early Termination” shall mean and refer to Tenant’s one-time right to
terminate the Lease Term at the end of the eleventh (11th) Lease Year, provided
that Tenant shall have no uncured Event of Default at the time of its election.
Tenant may (but shall not be required to) exercise its right to Early
Termination by giving notice of such exercise to Landlord not less than eighteen
(18) months, and paying the Termination Fee not less than thirty (30) days,
prior to the expiration of the eleventh (11th) Lease Year.

 

L. “Early Termination Fee” shall mean the sum of (i) an amount equal to $35.71
per rentable square foot in the Premises, plus (ii) an amount equal to $8.80 per
square foot in the Lower Level Space usable by Tenant as permitted by the City,
payable by Tenant to Landlord as full and complete consideration for the Early
Termination of this Lease.

 

M. “Expiration Date” shall mean the last day of the Lease Term (subject to Early
Termination and including any Extension Term(s)). Notwithstanding the foregoing,
if the Expiration Date, as determined herein, does not occur on the last day of
a calendar month, the Lease Term and the last Lease Year thereof shall be
extended by the number of days necessary to cause the Expiration Date to occur
on the last day of the last calendar month of the Lease Term. Tenant shall pay
Base Rent and Additional Rent for such additional days at the same rate payable
for the portion of the last calendar month immediately preceding such extension.
Upon the determination of the actual Commencement Date and the actual Expiration
Date, Landlord and Tenant shall each execute and deliver a Commencement Letter
in the form of Exhibit F attached hereto.

 

N. “Extension Term” is defined in Paragraph 2 of Exhibit E.

 

3



--------------------------------------------------------------------------------

O. “Lease Term” shall commence on the Commencement Date, and shall expire
(unless extended pursuant to Paragraph 2 of Exhibit E) one hundred eighty (180)
months thereafter, subject to Tenant’s termination rights under Section 5 of
this Lease.

 

P. “Lease Year” shall mean each twelve (12) month period commencing on the
Commencement Date, and on each anniversary of the Commencement Date (or portion
thereof ending on the Expiration Date).

 

Q. “Leasehold Improvements” shall mean all fixtures, equipment, improvements and
appurtenances attached to, or built into, the Premises at the commencement of or
during the Lease Term, whether or not by, or at the expense of, Tenant.

 

R. “Lower Level Space” shall mean that certain space consisting of approximately
15,000 usable square feet in the lower level of the Building, which shall be
made available to Tenant, if and to the extent permitted, for Tenant’s exclusive
use for the purposes of (i) a cafeteria, (ii) meeting space, (iii) laboratory
space, and (iv) exercise facility. The terms and conditions for the lease of the
Lower Level Space are more fully described in Paragraph 3 of Exhibit E.

 

S. “MEDC” shall mean the Michigan Economic Development Corporation.

 

T. “Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
holidays.

 

U. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

 

Tenant:

 

Before the Commencement Date of the Phase I Lease:

 

ProQuest Company

300 North Zeeb Road

Ann Arbor, Michigan 48103

Attn: Chief Financial Officer

 

With copy to:

 

James C. Adams, Esq.

Dykema Gossett PLLC

400 Renaissance Center

Detroit, Michigan 48243

 

4



--------------------------------------------------------------------------------

After the Commencement Date of the Phase I Lease:

 

ProQuest Company

777 Eisenhower Parkway

Ann Arbor, Michigan 48108

Attn: Chief Financial Officer

 

With a copy of any default notices to:

 

James C. Adams, Esq.

Dykema Gossett PLLC

400 Renaissance Center

Detroit, Michigan 48243

 

Landlord:

 

Transwestern Commercial Services

777 Eisenhower Parkway

Ann Arbor, Michigan 48108

Attn: Property Manager

 

with a copy to:

 

Transwestern Investment Company

150 North Wacker Drive, Suite 800

Chicago, IL 60606

Attn: Owner’s Representative

 

and to:

 

Drane, Freyer and Lapins

150 North Wacker Drive, 8th Floor

Chicago, IL 60606

Attn: Wendy Freyer, Esq.

 

Payments of Rent only shall be made payable to the order of Transwestern 789
Eisenhower Plaza, at the following address:

 

Transwestern Commercial Services

777 Eisenhower Parkway

Ann Arbor, Michigan 48108

Attn: Property Manager

 

or such other name and address as Landlord shall, from time to time, designate.

 

V. “Parking Deck” shall mean and refer to the approximately 700 space parking
garage to be constructed by Landlord on the Phase II Land in accordance with the

 

5



--------------------------------------------------------------------------------

Work Letter, for Tenant’s non-exclusive use under this Lease, except as
otherwise provided herein.

 

W. “Permitted Use” shall mean general office use, any other office use related
to or a part of Tenant’s business, and any related and incidental uses thereto.

 

X. “Phase I Building” means the existing office building commonly known as 777
Eisenhower Parkway, Ann Arbor, Michigan, and located on the Phase I Land, with
office space to be leased to Tenant pursuant to the Phase I Lease.

 

Y. “Phase I Land” means that certain parcel of land owned by Landlord, adjacent
to the Property and more particularly described on Exhibit A-3 to this Lease.

 

Z. “Phase I Lease” means the Lease of even date herewith between Landlord and
Tenant, covering the Phase I Building and the Phase I Land.

 

AA. “Phase II Land” means that certain parcel of land owned by Landlord, upon
which the Building and Parking Deck will be constructed, and more particularly
described on Exhibit A-2 to this Lease.

 

BB. “Phase II Project Costs” shall mean hard and soft costs actually incurred by
Landlord in the site development of the Phase II Land and construction of the
Building (for purposes hereof being only the “Base Building Work” as set forth
in the Work Letter, and exclusive of the “Landlord’s Work” as defined in the
Work Letter), Parking Deck, water detention areas, and connector to the Phase I
Building, and in particular shall include, but shall not be limited to, the
following:

 

  (1) Construction costs pursuant to approved contracts, including labor and
materials, and including fees to third party, non-affiliated construction
manager/contractors;

 

  (2) Site improvement work to the Phase II Land, and the Phase I Land to the
extent necessary for the development;

 

  (3) All modifications and/or additions to surface parking on the Phase I Land
and the Phase II Land;

 

  (4) All soft costs including, but not limited to, construction period interest
and other financing costs, construction period taxes, legal or accounting fees,
leasing commissions, and any development fee to Landlord or any affiliate of
Landlord;

 

  (5) Third party, non-affiliated architects’ fees, space planners’s fees and
engineers’ fees;

 

  (6) On-site utility installation costs, and off-site utility installation
costs to the extent necessary to the construction and operation of the Building;
and

 

6



--------------------------------------------------------------------------------

  (7) Fees and costs for building permits and governmental approvals.

 

The Development of the Phase II Land and construction of the Building and
Parking Deck shall be undertaken and performed by Landlord on an “open book”
basis, and Tenant, its architects, attorneys, accountants and other consultants
shall have full and unimpeded rights (with cooperation and assistance by
Landlord) to review and audit Landlord’s Phase II Project Costs and back-up
documentation therefor at all times.

 

CC. “Premises” shall mean all the interior space within the Building and
outlined on Exhibit A-1 to this Lease, including without limitation all lobby
areas, all corridors and restroom facilities located within the Building, and
including the exclusive use of the 37 car enclosed parking area within the lower
level of the Building.

 

DD. “Property” shall mean the Building, the Parking Deck, the Phase II Land and
all other improvements located on such land. The parties acknowledge that
Landlord also owns the Phase I Land (defined above), upon which the Phase I
Building is located and which the parties anticipate Tenant will lease pursuant
to the Phase I Lease.

 

EE. “Rentable Area in the Building” shall mean 110,369 square feet. Tenant and
Landlord shall each have the right, within 90 days after the Commencement Date,
to have the rentable square footage of the Building measured by a licensed
architect, and verified by the other party, which measurement shall be made
pursuant to BOMA standards, provided however, the vertical penetration on the
second floor of the Building for the purpose of creating a two-story atrium
lobby shall not be subtracted from the calculation of the rentable square
footage of the Building. In addition, the calculation of the rentable square
footage of the Building shall not include the Lower Level Space, but shall be
comprised of the main floors of the Building and Common Areas in the Building.
The measurement as determined by such architect, and verified by the other
party, shall be substituted for the foregoing amount, and those items under this
Lease measured with reference to the Rentable Area in the Building, including
the Tenant’s Pro-Rata Share, shall be adjusted accordingly.

 

FF. “Rentable Area in the Premises” shall mean 110,369 square feet. Tenant and
Landlord shall each have the right, within 90 days after the Commencement Date,
to have the rentable square footage of the Premises measured by a licensed
architect, and verified by the other party, which measurement shall be made
pursuant to BOMA standards, provided however, the vertical penetration on the
second floor of the Building for the purpose of creating a two-story atrium
lobby shall not be subtracted from the calculation of the rentable square
footage of the Premises. In addition, the calculation of the rentable square
footage of the Premises shall not include the Lower Level Space, but shall be
comprised of the main floors of the Building and Common Areas in the Building.
If the rentable square footage of the Premises as so measured and verified
differs from the foregoing amounts, the measurement as determined by such
architect shall be substituted for the foregoing amount(s), and the Base Rent
(and any other charge under this Lease measured on a square footage basis or
dependent upon the square footage of the Premises) and Tenant’s Pro Rata Share
shall be appropriately adjusted.

 

7



--------------------------------------------------------------------------------

GG. “State” shall mean the State of Michigan.

 

HH. “Substantial Completion” or “Substantially Complete” shall mean (except as
otherwise provided in the Work Letter):

 

(i) completion by Landlord of all construction and other work required of
Landlord pursuant to this Lease or other relevant documents between Landlord and
Tenant (as to this Lease and the Work Letter) so that (A) Tenant can use the
Premises, Parking Deck and all Common Areas for its intended purposes without
material interference to Tenant conducting its ordinary business activities, and
(B) the only incomplete items are minor or insubstantial details of
construction, mechanical adjustments, or finishing touches like touch-up
plastering or painting;

 

(ii) the Building, Parking Deck, Premises and all operating and mechanical
systems thereof are in good condition and working order;

 

(iii) Landlord securing a temporary or permanent certificate of occupancy from
the local municipality if required for lawful occupancy by the municipality;

 

(iv) Tenant, its employees, agents, and invitees, have reasonable access to the
Building and Premises through the lobby, entranceways, elevators, loading docks,
sidings and hallways;

 

(v) all tenant improvements, decorations, fixtures, and equipment, if any, to be
installed by Landlord pursuant to the Work Letter are installed and in good
operating order to Tenant’s reasonable satisfaction; and

 

(vi) the Premises (or the relevant portions thereof being delivered) are broom
clean.

 

II. “Target Commencement Date” shall mean February 1, 2006.

 

JJ. “Taxes” is defined in Exhibit C attached hereto.

 

KK. “Tenant’s Pro Rata Share” shall mean One Hundred Percent (100%).

 

LL. “Tenant’s Property” shall mean all unattached and moveable partitions, trade
fixtures, moveable equipment or furniture located in the Premises and acquired
by or for the account of Tenant, without expense to Landlord, which can be
removed without structural damage to the Building or Premises, and all
personalty brought into the Premises by Tenant.

 

MM. “Work Letter” is attached as Exhibit D and incorporated by reference herein.

 

8



--------------------------------------------------------------------------------

2. Lease Grant/Possession.

 

A. Subject to and upon the terms herein set forth, Landlord leases to Tenant and
Tenant leases from Landlord the Premises, together with the right, in common
with others, to use the Common Areas. Subject in all respects to the obligations
of Landlord under the Work Letter and as otherwise set forth in this Lease, by
taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition.

 

B. The Lease Term shall commence on the Commencement Date and shall end on the
Expiration Date, subject to (i) Tenant’s exercise of one or more Extension Term,
(ii) Tenant’s rights to terminate as set forth in Paragraph 5, below; (iii)
Tenant’s one-time right of Early Termination, exercisable at the time and as set
forth in the definition of Early Termination, above, and subject to Tenant’s
payment of the Early Termination Fee; and (iv) the rights of the parties to
termination of this Lease for any other reason set forth herein.

 

C. Landlord shall deliver possession of the Premises to Tenant no later than
upon Substantial Completion (and earlier if practicable) of Landlord’s Work
pursuant to the Work Letter, for the purpose of performing any improvements
therein or installing Tenant’s Property, and such possession shall be subject to
all of the terms and conditions of this Lease, except that Tenant shall not be
required to pay Base Rent or Additional Rent with respect to the period of time
prior to the Commencement Date during which Tenant performs such work. Tenant
shall, however, be liable for the reasonable cost of electricity provided to
Tenant during the period of Tenant’s possession prior to the Commencement Date.

 

3. Use. The Premises shall be used for the Permitted Use and for no other
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal or dangerous, which creates a nuisance or which would
increase the cost of insurance coverage with respect to the Building. Tenant
will conduct its business and control its agents, servants, employees,
customers, licensees, and invitees in such a manner as not to interfere with or
disturb other tenants or Landlord in the management of the Property. Tenant will
maintain the Premises in a clean and healthful condition, and comply with all
laws, ordinances, orders, rules and regulations of any governmental entity with
reference to the use, condition, configuration or occupancy of the Premises.
Tenant shall not, and shall not allow its employees, agents, contractors or
invitees, to bring into the Building or the Premises any dangerous or hazardous
materials, except for customary office and cleaning supplies, provided Tenant
uses, stores and disposes of the same in compliance with all applicable law.
Tenant, at its expense, will comply with the rules and regulations of the
Building attached hereto as Exhibit B and such other rules and regulations
adopted and altered by Landlord and uniformly applied to all tenants from
time-to-time and will cause all of its agents, employees, invitees and visitors
to do so. All such changes to rules and regulations will be reasonable and shall
be sent by Landlord to Tenant in writing. In the event of a conflict between the
rules and regulations and the terms of this Lease, the terms of this Lease shall
control. Landlord shall not knowingly enforce the rules and regulations against
Tenant in a discriminatory manner.

 

9



--------------------------------------------------------------------------------

4. Rent.

 

A. Tenant covenants to pay to Landlord during the Lease Term, without any setoff
or deduction except as otherwise expressly provided herein, the full amount of
all Base Rent and Additional Rent due hereunder and the full amount of all such
other sums of money as shall become due under this Lease, all of which
hereinafter may be collectively called “Rent.” In addition, Tenant shall pay, as
Additional Rent, all rent, sales and use taxes or other similar taxes, if any,
levied or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid to Landlord by Tenant under this Lease. Such payments shall be paid
concurrently with the payments of the Rent on which the tax is based. Base Rent
and Additional Rent for each calendar year or portion thereof during the Lease
Term, shall be due and payable in advance in monthly installments on the first
day of each calendar month during the Lease Term, without demand. If the Lease
Term commences on a day other than the first day of a month or terminates on a
day other than the last day of a month, then the installments of Base Rent (if
any) and Additional Rent (if any) for such month or months shall be prorated,
based on the number of days in such month. All amounts received by Landlord from
Tenant hereunder shall be applied first to the earliest accrued and unpaid Rent
then outstanding. Tenant’s covenant to pay Rent shall be independent of every
other covenant set forth in this Lease.

 

B. If Tenant fails to pay any installment of Base Rent and Additional Rent or
any other item of Rent within ten (10) days after the same becomes due and
payable hereunder, a “Late Charge” equal to five percent (5%) of such unpaid
amount will be due and payable with the next installment of Base Rent by Tenant
to Landlord.

 

C. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto.

 

5. Representations and Warranties of Landlord; Conditions to Effectiveness of
Lease.

 

A. Notwithstanding anything to the contrary set forth herein or in the Phase I
Lease, if and in the event (i) foundation installation work of the Building is
not commenced on or before January 1, 2005 (the “Foundation Commencement Date”)
for reasons other than (a) Delays (as defined in the Work Letter) by Tenant, or
(b) Force Majeure (as defined in Section 30.D); or (ii) Tenant delivers notice
to Landlord that Landlord is not diligently and continuously proceeding to
complete the development and construction of the Building and all other
improvements related thereto, unless Landlord provides Tenant with evidence
within fifteen (15) days thereafter that it will still be able to meet the
schedule previously provided to Tenant; or (iii) Landlord fails to Substantially
Complete and deliver occupancy of the Building to Tenant on or before July 31,
2006 in accordance with the terms and conditions of this Lease for reasons other
than delays solely attributable to the act or failure to act of Tenant in
violation of Tenant’s obligations (if any) under this Lease; or (iv) Landlord
defaults under any other provision of this Lease prior to the Commencement Date,
then Tenant may elect, at its sole option, to terminate this Lease and the Phase
I

 

10



--------------------------------------------------------------------------------

Lease within thirty (30) days after the date of such occurrence, in which event
this Lease and the Phase I Lease shall terminate and be of no further force or
effect.

 

B. Landlord hereby represents and warrants to Tenant that Landlord has adequate
funds from its own resources and from binding, irrevocable commitments from
financial institutions, to fully fund the development and construction of the
Building and all other construction and related costs included within the
definition of the Phase II Project Costs. Landlord hereby agrees to maintain
financial responsibility for the completion of Phase II Project Costs, and such
responsibility shall not be terminated by the transfer of title to the Building
as provided in this Lease, notwithstanding anything to the contrary contained
within this Lease.

 

C. The effectiveness of this Lease and the obligations of Tenant hereunder are
subject to the execution and effectiveness of the Phase I Lease by Landlord and
Tenant.

 

D. The effectiveness of this Lease and the obligations of Tenant hereunder are
subject to the establishment of an industrial development district for the
Property by the City and the City’s grant of tax abatement and issuance of a tax
exemption certificate for personal and real property taxes in amounts and on
terms and conditions satisfactory to Tenant in its sole discretion. If such
grants by the City are not received by November 23, 2004, then Tenant, at its
option, may terminate this Lease by written notice received by Landlord within
five (5) days following such date, in which event (i) this Lease shall terminate
and be of no further force or effect, and (ii) Tenant shall reimburse Landlord
for all Phase II Project Costs paid or incurred through the date of termination,
as well as all similar costs incurred relative to the Phase I Lease, and the
tenant improvement work required thereby, such payment to be made within twenty
(20) days after Tenant’s receipt of written request therefore. Tenant’s
obligation to make such payment shall survive the termination of this Lease.

 

E. The effectiveness of this Lease and the obligations of Tenant hereunder are
subject to the receipt by Tenant of other incentives and inducements from the
State of Michigan and other governmental entities contemplated by Tenant and
sufficient in Tenant’s judgment to establish the financial feasibility of
Tenant’s relocation to the premises under the Phase I Lease and the Building as
its executive headquarters building. If such incentives or inducements are not
received by November 23, 2004, then Tenant, at its option, may terminate this
Lease by written notice received by Landlord within five (5) days following such
date, in which event (i) this Lease shall terminate and be of no further force
or effect, and (ii) Tenant shall reimburse Landlord for all Phase II Project
Costs paid or incurred through the date of termination, as well as all similar
costs incurred relative to the Phase I Lease, and the tenant improvement work
required thereby, such payment to be made within twenty (20) days after Tenant’s
receipt of written request therefore. Tenant’s obligation to make such payment
shall survive the termination of this Lease.

 

11



--------------------------------------------------------------------------------

6. Services to be Furnished by Landlord.

 

A. Landlord shall furnish the following services: (i) heating, ventilating and
air conditioning during Normal Business Hours to provide a temperature condition
required for comfortable occupancy of the Premises under normal business
operations; (ii) at all times hot and cold water for restrooms located in the
Building and refrigerated water for drinking fountains located in the Building,
and at Tenant’s request and reasonable expense, hot and cold water for kitchen
areas within the Premises; (iii) janitorial service in the Premises and Common
Areas (including cleaning of all floors—wet mop or dry sweep—, vacuuming of
carpets, emptying wastebaskets, and cleaning restrooms) on Business Days; (iv)
electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 10 of this Lease; (v) passenger
elevator service, 24 hours a day, 7 days a week; and freight elevator service on
Business Days, upon request of Tenant and subject to scheduling and charges by
Landlord; (vi) on-site trash dumpster and at least weekly trash removal; (vii)
snowplowing and ice removal services for the parking lot, driveways and
sidewalks located on the Property, Monday through Saturday (excluding legal
holidays); (viii) maintaining the Parking Deck and all interior and exterior
Common Areas, including elevators and stairwells, in a safe, lawful, clean and
neat, and in good operating, condition; and (ix) wash Building windows at
intervals reasonably established by Landlord.

 

B. If Tenant requests any other utilities or building services in addition to
those identified in Section 6A, or any of the above utilities or building
services in frequency, scope, quality or quantities substantially greater than
the standards set by Landlord for the Building, then Landlord shall use
reasonable efforts to attempt to furnish Tenant with such additional utilities
or building services. Landlord may impose a reasonable charge for such
additional utilities or building services, which shall be paid monthly by Tenant
as Additional Rent on the same day that the monthly installment of Base Rent is
due.

 

C. Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of utilities and Building
services identified in Section 6A in whole or in part, resulting from adherence
to laws, regulations and administrative orders, wear, use, repairs,
improvements, alterations or any causes shall not render Landlord liable in any
respect nor be construed as an actual or constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof.

 

D. Notwithstanding anything to the contrary contained in this Section 6, if: (i)
Landlord ceases to furnish any service in the Building for a period in excess of
five (5) consecutive Business Days (or five (5) or more Business Days in any ten
(10) Business Day period) after Tenant notifies Landlord of such cessation (the
“Interruption Notice”); (ii) such cessation does not arise as a result of an act
or omission of Tenant; (iii) such cessation is not caused by a fire or other
casualty (in which case Section 16 shall control); (iv) the restoration of such
service is reasonably within the control of Landlord; and (v) as a result of
such cessation, the Premises or a material portion thereof, is rendered
reasonably unusable for Tenant’s ordinary business operations, and Tenant in
fact ceases to use the

 

12



--------------------------------------------------------------------------------

Premises, or the material portion thereof, then Tenant, as its sole remedy,
shall be entitled to receive an abatement of Base Rent payable hereunder during
the period for the period and duration of such cessation and ending on the day
when the service in question has been restored. In the event the entire Premises
has not been rendered untenantable by the cessation in service, the amount of
abatement that Tenant is entitled to receive shall be prorated based upon the
percentage of the Premises so rendered untenantable and not used by Tenant.

 

7. Leasehold Improvements; Tenant’s Property. Unless otherwise mutually agreed
to by Landlord and Tenant at the time of installation, all Leasehold
Improvements, shall be and remain a part of the Premises; shall be the property
of Landlord; and shall not be removed by Tenant except as expressly provided
herein. All Tenant’s Property shall be owned and insured by Tenant. Upon the
termination of the Lease Term or the sooner termination of Tenant’s right to
possession of the Premises, Tenant shall remove Tenant’s Property, all
electronic, phone and data cabling exclusively serving the Premises (whether
such cabling is located within or outside of the Premises). Tenant shall, at its
sole cost and expense, repair any damage caused by such removal and perform such
other work as is reasonably necessary to restore the Premises to a “move in”
condition. If Tenant fails to remove any of the foregoing items or to perform
any required repairs and restoration, (i) Landlord, at Tenant’s sole cost and
expense, may remove the same (and repair any damage occasioned thereby) and
dispose thereof or deliver such items to any other place of business of Tenant,
or warehouse the same, and Tenant shall pay the cost of such removal, repair,
delivery, or warehousing of such items within twenty (20) days after demand from
Landlord, and (ii) such failure shall be deemed a holding over by Tenant under
Section 23 hereof until such failure is rectified by Tenant or Landlord.

 

8. Signage. Tenant will have the right to place any and all interior signage of
its own design and selection within the Premises, subject to Landlord’s prior
approval (which shall not be unreasonably withheld). Tenant will also have the
right to place its name on any monument signage that Landlord erects for the
Building, in a style satisfactory to Landlord and Tenant and of a scale and
visibility of equal or greater prominence than any other Building tenant.

 

For so long as Tenant leases and occupies the entire Building, Tenant shall have
the right to have its name placed on the exterior of the Building (the “Building
Sign”). Tenant shall make certain that the Building Sign is at all times in
compliance with all applicable laws, and shall also be subject to the approval
of Landlord with respect to size, location, design and content, which approval
shall not be unreasonably withheld. Tenant may not modify the size, design or
content of the Building Sign without the prior written approval of Landlord
which approval shall not be unreasonably withheld. The costs associated with
obtaining the necessary governmental approvals and permitting, and for
designing, producing, installing, maintaining and removing the Building Sign
shall be borne by Tenant. Tenant shall bear the cost of illuminating the
Building Sign and all costs of operating and maintaining said illumination
(including bulbs and ballasts) (“Lighting Costs”). If any Lighting Cost is
invoiced to Landlord, such cost shall become additional Rent due from Tenant
upon invoice therefore from Landlord. Upon the expiration or termination of this
Lease, termination of Tenant’s right of possession of the Premises or
termination of Tenant’s right to maintain the Building Sign provided in this
section, Tenant (at its expense but performed by a

 

13



--------------------------------------------------------------------------------

contractor selected by Landlord) shall remove such Building signage, and shall
repair and restore any damage caused by such removal.

 

9. Maintenance, Repairs and Alterations.

 

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the interior of the
Premises in good order, condition and repair throughout the entire Lease Term,
ordinary wear and tear excepted. Tenant agrees to keep the areas visible from
outside the Premises in a neat, clean and attractive condition at all times.
Tenant shall, within thirty (30) days after Landlord’s written demand therefor,
reimburse Landlord for the cost of all repairs, replacements and alterations
(collectively, “Repairs”) in and to the Premises, Building and Property and the
facilities and systems thereof, plus an administration charge often percent
(10%) of such cost, the need for which Repairs arises out of (and provided
Landlord has given prior written notice to Tenant of such need): (1) Tenant’s
use of the Premises in contravention of the terms and conditions of this Lease,
or Tenant’s failure to perform maintenance or repairs which are Tenant’s
obligation hereunder, (2) the installation, removal, use or operation of
Tenant’s Property, if undertaken by Landlord at Tenant’s request or by virtue of
Tenant’s default in undertaking such obligations, (3) the moving of Tenant’s
Property into or out of the Building, or (4) the act, omission, misuse or
negligence of Tenant, its agents, contractors, employees or invitees.

 

B. Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises (collectively, “Alterations”), without first
obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld or delayed; provided however, Tenant shall have the right
to perform, without Landlord’s consent, certain Alterations that do not cost in
excess of $25,000.00 in the aggregate (at any one time), and do not affect any
mechanical or electrical or life safety systems or plumbing in the Building,
provided that advance notice has been given to Landlord in each instance.
Landlord reserves the right to require Tenant to remove at the end of the Lease
Term any Alterations installed without the Landlord’s consent. Prior to
commencing any such Alterations and as a condition to obtaining Landlord’s
consent where necessary, Tenant shall deliver to Landlord plans and
specifications acceptable to Landlord; names and addresses of contractors
reasonably acceptable to Landlord; copies of contracts; necessary permits and
approvals; evidence of contractor’s and subcontractor’s insurance in accordance
with Section 13 hereof; and a payment bond or other security, all in form and
amount satisfactory to Landlord. Tenant shall be responsible for insuring that
all such persons procure and maintain insurance coverage against such risks, in
such amounts and with such companies as Landlord may reasonably require. All
Alterations shall be constructed in a good and workmanlike manner using Building
standard materials or other new materials of equal or greater quality. Landlord,
to the extent reasonably necessary to avoid any disruption to the tenants and
occupants of the Building, shall have the right to designate the time when any
Alterations may be performed and to otherwise designate reasonable rules,
regulations and procedures for the performance of work in the Building. Upon
completion of the Alterations, Tenant shall deliver to Landlord “as-built”
plans, contractor’s affidavits and full and final waivers of lien and receipted
bills covering all labor and materials. All

 

14



--------------------------------------------------------------------------------

Alterations shall comply with the insurance requirements and with applicable
codes, ordinances, laws and regulations. Tenant shall reimburse Landlord upon
demand for all reasonable sums, if any, expended by Landlord for third party
examination of the architectural, mechanical, electrical and plumbing plans for
any Alterations. In addition, if Landlord so requests, Landlord shall be
entitled to oversee the construction of any Alterations, and in such event,
Tenant shall reimburse Landlord for Landlord’s actual out of pocket costs
incurred in connection therewith, which may include the cost of management
personnel working outside of Normal Business Hours. Landlord’s approval of
Tenant’s plans and specifications for any Alterations performed for or on behalf
of Tenant shall not be deemed to be representation by Landlord that such plans
and specifications comply with applicable insurance requirements, building
codes, ordinances, laws or, regulations or that the Alterations constructed in
accordance with such plans and specifications will be adequate for Tenant’s use.

 

10. Use of Electrical Services by Tenant. All electricity used by Tenant in the
Premises shall, at Landlord’s option, be paid for by Tenant by (i) a separate
charge or charges billed by the utility company providing electrical service and
payable by Tenant directly to such utilities company, or (ii) a separate charge
billed directly to Tenant by Landlord and payable by Tenant as additional rent.
Such charge shall be based upon the electric current consumed on the Premises
during the Lease Term, the rates, terms and conditions for comparable service to
Tenant directly from The Detroit Edison Company under like conditions, all as
determined by an independent meter reader. Landlord shall have the right at any
time and from time-to-time during the Lease Term to contract for electricity
service from such providers of such services as Landlord shall elect (each being
an “Electric Service Provider”). Tenant shall cooperate with Landlord, and the
applicable Electric Service Provider, at all times and, as reasonably necessary,
shall allow Landlord and such Electric Service Provider reasonable access to the
Building’s electric lines, feeders, risers, wiring, and any other machinery
within the Premises. Tenant’s use of electrical services furnished by Landlord
shall not exceed in voltage, rated capacity, or overall load that which is
standard for the Building. In the event Tenant shall request that it be allowed
to consume electrical services in excess of Building standard, Landlord may
refuse to consent to such usage or may consent upon such conditions as Landlord
reasonably elects, and all such additional usage shall be paid for by Tenant as
Additional Rent. Landlord, at any time during the Lease Term, shall have the
right to separately meter electrical usage for the Premises or to measure
electrical usage by survey or any other method that Landlord, in its reasonable
judgment, deems appropriate.

 

11. Assignment and Subletting.

 

A. Except in connection with a Permitted Transfer (defined in Section 11E
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.
Without limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition is
not adequate for the obligations such transferee is assuming in connection with
the proposed Transfer; (2) the transferee’s business or reputation is not
suitable for the Building considering the business and reputation of the other
tenants and the Building’s

 

15



--------------------------------------------------------------------------------

prestige, or would result in a violation of another tenant’s rights under its
lease at the Building; (3) the transferee is a governmental agency or occupant
of the Building; (4) Tenant is in default beyond any applicable notice and cure
period; or (5) Landlord or its leasing agent has received a proposal from or
made a proposal to the proposed transferee to lease space in the Building within
six (6) months prior to Tenant’s delivery of written notice of the proposed
Transfer to Landlord. Consent by Landlord to one or more Transfers shall not
operate as a waiver of Landlord’s rights to approve any subsequent Transfers. In
no event shall any Transfer or Permitted Transfer release or relieve Tenant from
any obligation under this Lease or any liability hereunder.

 

B. If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord (i) financial statements for the proposed transferee, (ii) a copy of
the proposed assignment or sublease, and (iii) such other information as
Landlord may reasonably request. After Landlord’s receipt of the required
information and documentation, Landlord shall either: (1) consent or reasonably
refuse consent to the Transfer in writing; (2) in the event of a proposed
assignment of this Lease, terminate this Lease (and thereby release Tenant from
any further obligations under this Lease) effective the first to occur of ninety
(90) days following written notice of such termination or the date that the
proposed Transfer would have come into effect; and (3) in the event of a
proposed subletting, terminate this Lease with respect to the portion of the
Premises which Tenant proposes to sublease (and thereby release Tenant from any
further obligations under this Lease with respect to such sublet portion)
effective the first to occur of ninety (90) days following written notice of
such termination or the date the proposed Transfer would have come into effect.
Tenant shall pay Landlord a review fee of $500.00 for Landlord’s review of any
Permitted Transfer or proposed Transfer. In addition, Tenant shall reimburse
Landlord for its actual reasonable costs and expenses (including, without
limitation, reasonable attorney’s fees) incurred by Landlord in connection with
Landlord’s review of such proposed Transfer or Permitted Transfer.

 

C. Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration which Tenant receives as a result of a Transfer that is in excess
of the rent payable to Landlord hereunder for the portion of the Premises and
Lease Term covered by the Transfer within ten (10) business days following
receipt thereof by Tenant.

 

D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
person, persons or entity which owns or controls a majority of the voting
interests at the time changes for any reason (including but not limited to a
merger, consolidation or reorganization), such change of ownership or control
shall constitute a Transfer. The foregoing shall not apply so long as Tenant is
an entity whose outstanding stock is listed on a nationally recognized security
exchange, or if at least eighty percent (80%) of its voting stock is owned by
another entity, the voting stock of which is so listed.

 

E. Tenant may assign its entire interest under this Lease or sublet the Premises
(i) to any entity controlling or controlled by or under common control with
Tenant or (ii) to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter,

 

16



--------------------------------------------------------------------------------

collectively, referred to as “Permitted Transfer”) without the consent of
Landlord, provided: (1) Tenant is not in default under this Lease; (2) if such
proposed transferee is a successor to Tenant by purchase, said proposed
transferee shall acquire all or substantially all of the stock or assets of
Tenant’s business or, if such proposed transferee is a successor to Tenant by
merger, consolidation or reorganization, the continuing or surviving entity
shall own all or substantially all of the assets of Tenant; (3) with respect to
a Permitted Transfer to a proposed transferee described in clause (ii), such
proposed transferee shall have a net worth which is at least equal to the
greater of Tenant’s net worth at the date of this Lease or Tenant’s net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization as evidenced to Landlord’s reasonable satisfaction; and (4)
Tenant shall give Landlord written notice at least thirty (30) days prior to the
effective date of the proposed purchase, merger, consolidation or
reorganization.

 

12. Construction Liens. Tenant will not permit any construction liens or other
similar liens to be placed upon the Property. If a lien is attached to the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord within thirty
(30) days after demand as Additional Rent. Tenant shall within thirty (30) days
after receiving such notice of lien or claim have such lien or claim released of
record, or bonded over to the reasonable satisfaction of Landlord. Tenant’s
failure to comply with the provisions of the foregoing sentence shall be deemed
an Event of Default entitling Landlord to exercise all of its remedies therefor
without the requirement of any additional notice or cure period.

 

13. Insurance.

 

A. Landlord shall, at all times during the Lease Term, procure and maintain: (i)
policies of insurance covering loss or damage to the Property in an amount equal
to the full replacement cost of the Building, including leasehold improvements
in the Premises, which shall provide protection against loss by fire and other
all-risk casualties including earthquake and flood and such other property
insurance as may be required by Landlord’s mortgagee or as otherwise desired by
Landlord, and (ii) commercial general liability insurance applicable to the
Building and the Common Areas, providing a minimum limit of $3,000,000.00 per
occurrence.

 

B. Tenant shall procure and maintain, at its expense, (i) all-risk (special
form) property insurance in an amount equal to the full replacement cost of
Tenant’s Property located in the Premises; (ii) a policy or policies of general
liability and umbrella or excess liability insurance applying to Tenant’s
operations and use of the Premises, providing a minimum limit of $3,000,000.00
per occurrence and in the aggregate, naming Landlord and Landlord’s Building
manager as additional insureds, (iii) automobile liability insurance covering
owned, non-owned and hired vehicles in an amount not less than a combined single
limit of $1,000,000.00 per accident, and (iv) workers’ compensation insurance in
accordance with the laws of the State in which the Property is located and
employer’s liability insurance in an amount not less than $1,000,000.00 each
accident, $1,000,000.00 disease-each employee and policy limit, with the
insurance policies required under this

 

17



--------------------------------------------------------------------------------

clause (iv) to be endorsed to waive the insurance carriers’ right of
subrogation. Tenant shall maintain the foregoing insurance coverages in effect
commencing on the earlier to occur of the Commencement Date and the date Tenant
takes possession of the Premises, and continuing to the end of the Lease Term.
Tenant may, at its election, provide the foregoing insurance coverage through
blanket policies covering multiple locations of Tenant’s operations, provided
that the Property shall be identified by schedule or otherwise and provided
further that the foregoing limits shall apply to the Premises and Tenant’s
Property as required herein.

 

C. The insurance requirements set forth in this Section 13 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease. In addition to the requirements set forth in
Sections 13 and 14, the insurance required of Tenant under this Lease must be
issued by an insurance company with a rating of no less than A-VIII in the
current Best’s Insurance Guide or that is otherwise acceptable to Landlord, and
admitted to engage in the business of insurance in the state in which the
Building is located; be primary insurance for all claims under it and provide
that any insurance carried by Landlord, Landlord’s Building manager, and
Landlord’s lenders is strictly excess, secondary and noncontributing with any
insurance carried by Tenant; and provide that insurance may not be cancelled,
nonrenewed or the subject of change in coverage of available limits of coverage,
except upon thirty (30) days’ prior written notice to Landlord and Landlord’s
lenders. Tenant will deliver to Landlord a legally enforceable certificate of
insurance on all policies procured by Tenant in compliance with Tenant’s
obligations under this Lease on or before the date Tenant first occupies any
portion of the Premises, at least ten (10) days before the expiration date of
any policy and upon the renewal of any policy. Landlord shall have the right to
approve all deductibles and self-insured retentions under Tenant’s policies,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

D. Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any loss or damage to any of the property of Landlord or Tenant, as
the case may be, with respect to their respective property, the Building, the
Property or the Premises or any addition or improvements thereto, or any
contents therein, to the extent covered by insurance carried or required to be
carried by a party hereto even though such loss might have been occasioned by
the negligence or willful acts or omissions of the Landlord or Tenant or their
respective employees, agents, contractors or invitees. Landlord and Tenant shall
give each insurance company which issues policies of insurance, with respect to
the items covered by this waiver, written notice of the terms of this mutual
waiver, and shall have such insurance policies properly endorsed, if necessary,
to prevent the invalidation of any of the coverage provided by such insurance
policies by reason of such mutual waiver. For the purpose of the foregoing
waiver, the amount of any deductible applicable to any loss or damage shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible relates.

 

18



--------------------------------------------------------------------------------

14. Indemnity. To the extent not expressly prohibited by law, Landlord and
Tenant each (in either case, the “Indemnitor”) agree to hold harmless and
indemnify the other and the other’s agents, partners, shareholders, members,
officers, directors, beneficiaries and employees (collectively, the
“Indemnitees”) from any losses, damages, judgments, claims, expenses, costs and
liabilities imposed upon or incurred by or asserted against the Indemnitees,
including without limitation reasonable attorneys’ fees and expenses, for death
or injury to, or damage to property of, third parties, other than the
Indemnitees, that may arise from the negligence or willful misconduct of
Indemnitor or any of Indemnitor’s agents, members, partners or employees. Such
third parties shall not be deemed third party beneficiaries of this Lease. If
any action, suit or proceeding is brought against any of the Indemnitees by
reason of the negligence or willful misconduct of Indemnitor or any of
Indemnitor’s agents, contractors, members, partners or employees, then
Indemnitor will, at Indemnitor’s expense and at the option of said Indemnitees,
by counsel reasonably approved by said Indemnitees, resist and defend such
action, suit or proceeding. In addition, to the extent not expressly prohibited
by law, Tenant agrees to hold harmless and indemnify Landlord and Landlord’s
Indemnitees from any losses, damages, judgments, claims, expenses, costs and
liabilities imposed upon or incurred by or asserted against Landlord or
Landlord’s Indemnitees, including reasonable attorneys’ fees and expenses, for
death or injury to, or damage to property of, third parties (other than
Landlord’s Indemnitees) that may arise from any act or occurrence in the
Premises, except to the extent caused by the negligence or willful misconduct of
Landlord, Landlord’s contractors, or Landlord’s Indemnitees.

 

15. Damages from Certain Causes. To the extent not expressly prohibited by law,
Landlord shall not be liable to Tenant or Tenant’s employees, contractors,
agents, invitees or customers, for any injury to person or damage to property
sustained by Tenant or any such party or any other person claiming through
Tenant resulting from any accident or occurrence in the Premises or any other
portion of the Building caused by the Premises or any other portion of the
Building becoming out of repair or by defect in or failure of equipment, pipes,
or wiring, or by broken glass, or by the backing up of drains, or by gas, water,
steam, electricity, or oil leaking, escaping or flowing into the Premises
(except where due to Landlord’s grossly negligent or willful failure to make
repairs required to be made pursuant to other provisions of this Lease, after
the expiration of a reasonable time after written notice to Landlord of the need
for such repairs), nor shall Landlord be liable to Tenant for any loss or damage
that may be occasioned by or through the acts or omissions of other tenants of
the Building or of any other persons whomsoever, including, but not limited to
riot, strike, insurrection, war, court order, requisition, order of any
governmental body or authority, acts of God, fire or theft.

 

16. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord’s reasonable exercise of
its business opinion as supported by documentation by a certified architect and
delivered to Tenant, take more than 180 days to complete (whether or not the
Premises shall have been damaged by such casualty), or in the event there is
less than two (2) years of the Lease Term remaining, or in the event Landlord’s
mortgagee should require that the insurance proceeds payable as a result of a
casualty be applied to the payment of the mortgage debt, or in the event of any
material uninsured loss to the Building, either Landlord or Tenant may, at its
respective option, terminate this Lease by notifying the other in writing of
such termination within ninety (90) days

 

19



--------------------------------------------------------------------------------

after the date of such casualty. If Landlord determines that any such damage
shall take less than 180 days to complete, upon Tenant’ reasonable request,
Landlord shall furnish Tenant with supporting documentation from a certified
architect. If neither Landlord nor Tenant so elects to terminate this Lease,
Landlord shall commence (no later than sixty (60) days following the casualty)
and proceed with diligence to restore the Building, and the improvements located
within the Premises to substantially the same condition in which it was
immediately prior to the happening of the casualty. Notwithstanding the
foregoing, Landlord’s obligation to restore the Building, and the improvements
located within the Premises shall not require Landlord to expend for such repair
and restoration work more than the insurance proceeds actually received by
Landlord as a result of the casualty; provided that Landlord shall have complied
with the insurance requirements and limits set forth in Section 13A. When the
repairs described in the preceding two sentences have been completed by
Landlord, Tenant shall complete the restoration of all Tenant’s Property which
are necessary to permit Tenant’s reoccupancy of the Premises. Landlord shall not
be liable for any inconvenience or annoyance to Tenant or injury to the business
of Tenant resulting in any way from such damage or the repair thereof, except
that Rent shall be abated from the date of the damage or destruction for any
portion of the Premises that is unusable by Tenant (including without limitation
if the Premises is not itself damaged, but the Building has suffered damage
making access to and use of the Premises impracticable), which abatement shall
be in the same proportion that the Rentable Area of the Premises which is
unusable (or such use is so rendered impracticable) by Tenant bears to the total
Rentable Area of the Premises; provided that Tenant shall not be entitled to any
abatement of Rent if the damage or destruction within the Premises is restored
within five (5) Business Days after Landlord’s receipt of written notice from
Tenant of the occurrence of the damage or destruction.

 

17. Condemnation. If the whole or any substantial part of the Premises or if the
Building or any portion thereof which would leave the remainder of the Building
unsuitable for use comparable to its use on the Commencement Date, or if the
land on which the Building or the Parking Deck is located or any material
portion thereof, shall be taken or condemned for any public or quasi-public use
under governmental law, ordinance or regulation, or by right of eminent domain,
or by private purchase in lieu thereof, then either Landlord or Tenant may, at
its respective option, terminate this Lease by written notice to the other party
and Rent shall be abated during the unexpired portion of this Lease, effective
when the physical taking of said Premises or said portion of the Building or
land shall occur. If this Lease is not terminated, the Rent for any portion of
the Premises so taken or condemned shall be abated during the unexpired Lease
Term effective when the physical taking of said portion of the Premises shall
occur. All compensation awarded for any taking or condemnation, or sale proceeds
in lieu thereof, shall be the property of Landlord, and Tenant shall have no
claim thereto, the same being hereby expressly waived by Tenant, except for any
portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant and moving costs, which Tenant specifically reserves to itself.

 

18. Events of Default.

 

A. The following events shall be deemed to be “Events of Default” under this
Lease: (i) Tenant fails to pay any Rent when due; provided that the first (1st)
such failure during any consecutive twelve (12) month period during the Term
shall not be an Event of

 

20



--------------------------------------------------------------------------------

Default if Tenant pays the amount due within ten (10) days after Tenant’s
receipt of written notice from Landlord that such payment was not made when due;
(ii) Tenant fails to perform any other provision of this Lease not described in
this Section 18, and such failure is not cured within thirty (30) days (or
immediately if the failure involves a hazardous condition) after notice from
Landlord, however, other than with respect to a hazardous condition, if Tenant’s
failure to comply cannot reasonably be cured within thirty (30) days, Tenant
shall be allowed additional time (not to exceed ninety (90) additional days) as
is reasonably necessary to cure the failure so long as Tenant begins the cure
within thirty (30) days and diligently pursues the cure to completion; (iii)
Tenant fails following written notice and within any applicable cure period to
observe or perform any of the covenants with respect to (a) assignment and
subletting as set forth in Section 11, (b) construction liens as set forth in
Section 12, (c) insurance as set forth in Section 13 or (d) delivering
subordination agreements or estoppel certificates as set forth in Section 24,
(iv) the leasehold interest of Tenant is levied upon or attached under process
of law; (v) Tenant dissolves; (vi) Tenant abandons or vacates the Premises;
(vii) any voluntary or involuntary proceedings are filed by or against Tenant or
any guarantor of this Lease under any bankruptcy, insolvency or similar laws
and, in the case of any involuntary proceedings, are not dismissed within sixty
(60) days after filing; or (viii) an Event of Default by Tenant under the Phase
I Lease.

 

B. The following events shall be deemed to be “Landlord Default(s)” under this
Lease: (i) any representation or warranty made by Landlord under this Lease,
including without limitation those enumerated in Section 5.B is untrue; (ii)
Landlord fails to perform any express undertaking of Landlord under this Lease,
including without limitation those enumerated in Sections 5.A, 5.B and 5.C;
(iii) Landlord defaults in the Phase I Lease; or (iv) Landlord fails to perform
any other provision of this Lease not described in this Section 18, and such
failure is not cured within thirty (30) days (or immediately if the failure
involves a hazardous condition) after notice from Tenant, however, other than
with respect to a hazardous condition, if Landlord’s failure to comply cannot
reasonably be cured within thirty (30) days, Landlord shall be allowed
additional time (not to exceed ninety (90) additional days) as is reasonably
necessary to cure the failure so long as Landlord begins the cure within thirty
(30) days and diligently pursues the cure to completion.

 

19. Remedies.

 

A. Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, subject in all respects to the provisions and
limitations of applicable laws, any one or more of which may be exercised
without further notice to or demand upon Tenant and which may be pursued
successively or cumulatively as Landlord may elect:

 

  (1) Landlord may re-enter the Premises and attempt to cure any default of
Tenant, in which event Tenant shall, upon demand, reimburse Landlord as
Additional Rent for all reasonable costs and expenses which Landlord incurs to
cure such default;

 

21



--------------------------------------------------------------------------------

  (2) Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Lease Term shall end, and all right, title
and interest of Tenant hereunder shall expire, on the date stated in such
notice;

 

  (3) Landlord may terminate the right of Tenant to possession of the Premises
without terminating this Lease by giving notice to Tenant and pursuing its
remedies for recovery of possession in accordance with applicable Michigan law;
and

 

  (4) Landlord may enforce the provisions of this Lease by a suit or suits in
equity or at law for the specific performance of any covenant or agreement
contained herein, or for the enforcement of any other appropriate legal or
equitable remedy, including recovery of all moneys due or to become due from
Tenant under any of the provisions of this Lease.

 

Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease or
applicable law. TENANT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT
BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S
TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES
PURSUANT TO THE TERMS OF THIS LEASE AND ON ANY CLAIM FOR DELINQUENT RENT WHICH
LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.

 

B. If Landlord exercises either of the remedies provided in Sections 19A(2) or
19A(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
and Landlord may remove all occupants and property therefrom, using such force
as may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.

 

C. If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder. Such termination of possession shall
not release Tenant, in whole or in part, from Tenant’s obligation to pay Rent
hereunder for the full Lease Term, and Landlord shall have the right, from time
to time, to recover from Tenant, and Tenant shall remain liable for, all Rent
accruing as it becomes due under this Lease during the period from the date of
such notice of termination of possession to the stated end of the Lease Term. In
any such case, Landlord shall make reasonable efforts, in accordance with
Section 19E hereof, to relet the Premises. In attempting to relet the Premises,
Landlord may make repairs, alterations and additions in or to the Premises and
redecorate the same to the extent reasonably deemed by Landlord necessary or
desirable, and Tenant upon

 

22



--------------------------------------------------------------------------------

demand shall pay the reasonable cost of all of the foregoing together with
Landlord’s reasonable expenses of reletting. The rents from any such reletting
shall be applied first to the payment of the expenses of reentry, redecoration,
repair and alterations and the expenses of reletting (including reasonable
attorneys’ fees and brokers’ fees and commissions) and second to the payment of
Rent herein provided to be paid by Tenant. Any excess or residue shall operate
only as an offsetting credit against the amount of Rent due and owing as the
same thereafter becomes due and payable hereunder.

 

D. If this Lease is terminated by Landlord, Landlord shall be entitled to
recover from Tenant all Rent accrued and unpaid for the period up to and
including such termination date, as well as all other additional sums payable by
Tenant, or for which, Tenant is liable or for which Tenant has agreed to
indemnify Landlord, which may be then owing and unpaid, and all reasonable costs
and expenses, including court costs and reasonable attorneys’ fees incurred by
Landlord in the enforcement of its rights and remedies hereunder. In addition,
Landlord shall be entitled to recover as damages for loss of the bargain and not
as a penalty (1) the aggregate sum which at the time of such termination
represents the excess, if any, of the present value of the aggregate Rent which
would have been payable after the termination date had this Lease not been
terminated, including, without limitation, the amount projected by Landlord to
represent Additional Rent for the remainder of the Lease Term, over the then
present value of the then aggregate fair rent value of the Premises for the
balance of the Lease Term, including for this purpose the Additional Rent that
would constitute a component thereof, such present worth to be computed in each
case on the basis of a ten percent (10%) per annum discount from the respective
dates upon which such Rent would have been payable hereunder had this Lease not
been terminated, and (2) any damages in addition thereto, including without
limitation reasonable attorneys’ fees and court costs, which Landlord sustains
as a result of the breach of any of the covenants of this Lease other than for
the payment of Rent.

 

E. Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease. Landlord’s
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria: (1) Landlord shall have no obligation to solicit or entertain
negotiations with any other prospective tenants for the Premises until Landlord
obtains full and complete possession of the Premises including, without
limitation, the final and unappealable legal right to relet the Premises free of
any claim of Tenant; (2) Landlord shall not be obligated to lease or show the
Premises, on a priority basis, or offer the Premises to a prospective tenant
when other premises in the Building suitable for that prospective tenant’s use
are (or soon will be) available; (3) Landlord shall not be obligated to lease
the Premises to a Substitute Tenant for a rent less than the current fair market
rent then prevailing for similar uses in comparable buildings in the same market
area as the Building, nor shall Landlord be obligated to enter into a new lease
under other terms and conditions that are unacceptable to Landlord under
Landlord’s then current leasing policies for comparable space in the Building;
(4) Landlord shall not be obligated to enter into a lease with a Substitute
Tenant whose use would: (i) violate any restriction, covenant, or requirement
contained in the lease of another tenant of the Building; (ii) adversely affect

 

23



--------------------------------------------------------------------------------

the reputation of the Building; or (iii) be incompatible with the operation of
the Building; and (5) Landlord shall not be obligated to enter into a lease with
any proposed Substitute Tenant which does not have, in Landlord’s reasonable
opinion, sufficient financial resources to operate the Premises in a first class
manner and to fulfill all of the obligations in connection with the lease
thereof as and when the same become due.

 

F. The receipt by Landlord of less than the full Rent due shall not be construed
to be other than a payment on account of Rent then due, nor shall any statement
on Tenant’s check or any letter accompanying Tenant’s check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the Rent due or to pursue any other
remedies provided in this Lease. The acceptance by Landlord of Rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such a surrender shall be
valid unless in writing and signed by Landlord.

 

G. To the extent allowed by law, all installments of Rent not paid within thirty
(30) days after the due date therefor shall bear interest at the Default Rate
from the date due until paid. In the event of any litigation between Tenant and
Landlord to enforce or interpret any provision of this Lease or to enforce any
right of either party hereto, the unsuccessful party to such litigation shall
pay to the successful party all costs and expenses, including reasonable
attorney’s fees, incurred therein.

 

H. In the event of a Landlord Default, Tenant may exercise any and all remedies
available to it at law or in equity. Landlord in any event shall have personal
liability in connection with any Landlord Default pertaining to the
representations, warranties and covenants by Landlord under Section 5.B of this
Lease, notwithstanding anything to the contrary otherwise set forth herein.

 

20. No Waiver. Failure of either party to declare any default immediately upon
its occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against the non-defaulting party, but the non-defaulting party shall
have the right to declare the default at any time and take such action as is
lawful or authorized under this Lease. Failure by non-defaulting party to
enforce its rights with respect to any one default shall not constitute a waiver
of its rights with respect to any subsequent default.

 

21. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant’s covenants and agreements herein contained.

 

22. Substitution. Intentionally omitted.

 

24



--------------------------------------------------------------------------------

23. Holding Over. If Tenant continues to occupy the Premises after the
expiration or other termination of this Lease or the termination of Tenant’s
right of possession, such occupancy shall be that of a tenancy at sufferance.
Tenant shall, throughout the entire holdover period, be subject to all the terms
and provisions of this Lease and shall pay for its use and occupancy an amount
(on a per month basis without reduction for any partial months during any such
holdover) equal to one hundred fifty percent (150%) of the Base Rent and one
hundred percent (100%) of the Additional Rent due under this Lease for the last
full month of the term hereof during the first ninety (90) days of such
holdover, and two hundred percent (200%) of such Base Rent and one hundred
percent (100%) of such Additional Rent thereafter during such holdover. No
holding over by Tenant or payments of money by Tenant to Landlord after the
expiration of the Lease Term shall be construed to extend the Lease Term or
prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise Tenant shall also be liable to Landlord for all
direct and consequential damages which Landlord may suffer by reason of any
holding over by Tenant.

 

24. Subordination to Mortgage; Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any ground lease, mortgage, deed of trust or other
lien presently existing or hereafter arising upon the Premises, or upon the
Building or the Property and to any renewals, modifications, refinancings and
extensions thereof, but Tenant agrees that any such mortgagee shall have the
right at any time to subordinate such mortgage, deed of trust or other lien to
this Lease on such terms and subject to such conditions as such mortgagee may
deem appropriate in its discretion. The provisions of the foregoing sentence
shall be self-operative and no further instrument of subordination shall be
required. However, Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Premises, or the Building or the
Property and Tenant agrees within twenty (20) days after written demand to
execute such further instruments subordinating this Lease or attorning to the
holder of any such liens as Landlord may request; provided, however, that it
shall be a condition of any such subordination by Tenant that the mortgagee,
trustee under deed of trust or holder of such other lien agree that, in the
event of a default by Landlord and foreclosure of the applicable mortgage, deed
of trust or other lien, the mortgagee, trustee or holder, and any purchaser at
foreclosure sale, shall acknowledge Tenant’s rights under this Lease and shall
not disturb Tenant’s possession of the Premises so long as Tenant is not in
default under this Lease. Tenant agrees that it shall from time-to-time furnish
within twenty (20) days after so requested by Landlord, a certificate signed by
Tenant certifying as to such matters as may be reasonably requested by Landlord.
Any such certificate may be relied upon by any ground lessor, prospective
purchaser, secured party, mortgagee or any beneficiary under any mortgage, deed
of trust on the Building or the Property or any part thereof or interest of
Landlord therein.

 

25. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1 of this Lease (and, if no
address is listed for Tenant, notices to Tenant shall be delivered to the
Premises). When so mailed, the notice shall be deemed to have been given two (2)
Business Days after the date it was mailed. When sent by overnight delivery
service, the notice shall be deemed to have been given on the next

 

25



--------------------------------------------------------------------------------

Business Day after deposit with such overnight delivery service. The address
specified in Section 1 of this Lease may be changed from time to time by giving
written notice thereof to the other party.

 

26. Surrender of Premises. Upon the termination of the Lease Term, or upon any
termination of Tenant’s right to possession of the Premises, Tenant will at once
surrender possession of the Premises to Landlord in good condition and repair,
ordinary wear and tear, and damage by fire and the elements, excepted. Tenant
shall surrender to Landlord all keys to the Premises and make known to Landlord
the combination of all combination locks which Tenant is required to leave on
the Premises.

 

27. Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease: (1) upon thirty (30) days’ prior notice to change
the name or street address of the Building; (2) to install and maintain signs on
the exterior and interior of the Building (subject in all respects to Tenant’s
signage rights hereunder); (3) to designate and approve window coverings to
present a uniform exterior appearance; (4) to retain at all times and to use in
appropriate instances, pass keys to all locks within and to the Premises; (5) to
approve the weight, size, or location of heavy equipment, or articles within the
Premises; (6) to change the arrangement and location of entrances of
passageways, doors and doorways, corridors, elevators, stairs, toilets and
public parts of the Building or Property; (7) to regulate access to telephone,
electrical and other utility closets in the Building and to require use of
designated contractors for any work involving access to the same; (8) if Tenant
has vacated the Premises during the last six (6) months of the Lease Term, to
perform additions, alterations and improvements to the Premises in connection
with a reletting or anticipated reletting thereof without being responsible or
liable for the value or preservation of any then existing improvements to the
Premises and without effectuating a surrender or entitling Tenant to any
abatement of Rent; (9) to enter the Premises to inspect the same or to show the
Premises to prospective purchasers, mortgagees, tenants (during the last twelve
months of the Lease Term) or insurers, or to clean or make repairs, alterations
or additions thereto, provided that, except for any entry in an emergency
situation or to provide normal cleaning and janitorial service, Landlord shall
provide Tenant with reasonable prior notice of any entry into the Premises; and
(10) to temporarily close the Premises or the Building to perform repairs,
alterations or additions in the Premises or the Building. In exercising its
rights under this Section 27, Landlord shall make commercially reasonable
efforts to avoid unreasonably interfering with Tenant’s business operations in
the Premises.

 

28. Roof Usage. Landlord shall provide Tenant the nonexclusive right to install
up to two (2) satellite dishes (the “Rooftop Equipment”) on the roof of the
Building in accordance with plans and specifications, and installation methods,
approved by Landlord and provided that the satellite dishes do not damage or
impair the integrity of the roof, or invalidate the roof warranty, or impair or
cause interference with the operation of any machinery, equipment or apparatus
of the Building or other tenants of the Building. Landlord shall have no
responsibility and shall not be obligated to provide any utilities, including,
but not limited to, electricity or other power for the operation of the Rooftop
Equipment. Tenant shall pay for the cost of all utility services, including the
installation,

 

26



--------------------------------------------------------------------------------

separate metering or submetering, if necessary. Tenant shall reimburse Landlord
for any of Landlord’s consultants or contractors reasonable fees incurred in
connection with the review of any drawings, plans and specifications and the
Rooftop Equipment installation. Tenant shall be responsible for the payment of
any costs Landlord may incur as a result of the cancellation of any roof
warranty or the denial of any claim under any roof warranty due to the
installation or operation of the Rooftop Equipment, unless (i) Landlord had
previously approved the installation method, (ii) Landlord had previously
approved the contractor performing such installation, and (iii) the warrantor of
the roof (if still in effect) approved the installation. Tenant shall operate
and maintain the Rooftop Equipment, at its own cost and expense, in good working
order and condition and free from any hazard to person and property. Tenant
shall not place any load upon the roof of the Building, which will exceed the
load per square foot, which the roof was designed to carry. Upon termination of
Tenant’s use or right to the use of the Rooftop Equipment by expiration of time
or otherwise, Tenant shall, at its sole cost and expense, remove the Rooftop
Equipment and shall restore the roof of the Building to its condition existing
prior to the installation of the Rooftop Equipment. Tenant shall further repair,
at its sole cost and expense, any damage or destruction caused by the removal of
the Rooftop Equipment. Restoration and repair hereby required to be performed by
Tenant shall be performed, at Tenant’s cost, by a contractor reasonably approved
by Landlord or under the supervision of a representative of Landlord (the cost
for whom shall be paid by Landlord and Landlord shall be reimbursed by Tenant)
at such time and in such manner that is satisfactory to Landlord.

 

29. On-Site Amenities. Intentionally omitted.

 

30. Miscellaneous.

 

A. If any term or provision of this Lease, or the application thereof, shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.

 

B. Tenant agrees not to record this Lease or any short form or memorandum
hereof; provided, however, that this provision shall not be deemed to preclude
Tenant from filing information with respect to or a copy of this Lease in
connection with any report required under applicable Federal or State law,
including without limitation the requirements of the Securities and Exchange
Commission.

 

C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.

 

D. The term “Force Majeure” shall mean strikes, riots, acts of God, shortages of
labor or materials not attributable to Landlord’s failure to properly manage
construction or procurement schedules and lead-times, war, acts of terrorism,
governmental laws, regulations or restrictions, or any other cause whatsoever
beyond the control of Landlord or Tenant, as the case may be. Whenever a period
of time is herein prescribed for the taking of any action by Landlord or Tenant
(other than the payment of Rent and all other such sums

 

27



--------------------------------------------------------------------------------

of money as shall become due hereunder), such party shall not be liable or
responsible for, there shall be excluded from the computation of such period of
time, any delays due to events of Force Majeure.

 

E. Except as expressly otherwise herein provided, with respect to all required
acts of Tenant, time is of the essence of this Lease.

 

F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations; provided, however no such transfer or assignment shall relieve
Landlord from personal liability for the representations, warranties and
undertakings set forth in Section 5.B of this Lease.

 

G. Tenant and Landlord hereby represent to each other that it respectively has
dealt directly with and only with the Broker as a broker in connection with this
Lease. Landlord and Tenant hereby indemnify and hold each other harmless against
any loss, claim, expense or liability with respect to any commissions or
brokerage fees claimed by any broker or finder other than the Broker on account
of the execution and/or renewal of this Lease due to any action of the
indemnifying party. Notwithstanding anything to the contrary hereinabove,
Landlord shall be solely responsible for the payment of any fees or commissions
of the Broker as well as any broker employed or utilized by Great Lakes REIT or
any other former owner of the Building to the extent any fee or commission is
due any such other broker.

 

H. If there is more than one Tenant, or if Tenant as such is comprised of more
than one person or entity, the obligations hereunder imposed upon Tenant shall
be joint and several obligations of all such parties. All notices, payments, and
agreements given or made by, with or to any one of such persons or entities
shall be deemed to have been given or made by, with or to all of them.

 

I. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord fairly represent the financial
condition of Tenant. In the event of a proposed sale or other transfer,
financing or refinancing by Landlord of the Building, where the proposed lender
or purchaser requests tenant financial statements, within twenty (20) days after
Landlord’s request, Tenant shall deliver to Landlord the most current year-end
financial statements of Tenant and any guarantor of this Lease.

 

J. Except as otherwise expressly set forth in this Lease, the expiration of the
Lease Term, whether by lapse of time or otherwise, shall not relieve Tenant from
Tenant’s

 

28



--------------------------------------------------------------------------------

obligations accruing prior to the expiration of the Lease Term, and such
obligations shall survive any such expiration or other termination of the Lease
Term.

 

K. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

 

L. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof. The term “including” shall be deemed to mean “including without
limitation”.

 

31. No Offer. Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only, and the delivery hereof does not constitute an offer to Tenant or
an option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, this Lease
has been approved by Landlord’s mortgagee, if required, and the condition to the
effectiveness of this Lease under Section 5.C, D, E and F have been satisfied or
waived in writing.

 

32. Entire Agreement. This Lease, including the Exhibits attached hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease may be modified only
by a written agreement signed by Landlord and Tenant. Landlord and Tenant
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, suitability, fitness for a particular purpose or
of any other kind arising out of this Lease, all of which are hereby waived by
Tenant, and that there are no warranties which extend beyond those expressly set
forth in this Lease.

 

33. Limitation of Liability. Notwithstanding anything to the contrary in this
Lease, Landlord shall have personal liability for the representations,
warranties and undertakings set forth in Section 5.B of this Lease. Any other
liability of Landlord under this Lease shall be limited solely to its interest
in the Property, and in no such other event shall any personal liability be
asserted against Landlord, its members, or their respective members, partners,
shareholders, officers, directors, agents or employees, in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord,
its members, or their respective members, partners, shareholders, officers,
directors, agents or employees. In no event shall either Landlord or Tenant be
liable for consequential or punitive damages as a result of a breach or default
under or otherwise in connection with this Lease, other than and excepting those
payable as expressly set forth in Paragraph 23 of this Lease.

 

29



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

LANDLORD:       TENANT:

TRANSWESTERN GREAT LAKES,

L.P., a Delaware limited partnership

     

PROQUEST COMPANY, a

Delaware corporation

By:   Transwestern Great Lakes GP, L.L.C., a Maryland limited liability company,
its general partner       By:  

/s/ Kevin Gregory

                   

Name:

 

Kevin Gregory

                   

Title:

 

Senior Vice President

By:   Transwestern Investment Company, L.L.C., its authorized agent            
By:   /s/ Scott A. Tausk                

Name:

 

Scott A. Tausk

                   

Title:

 

Managing Director

                WITNESS/ATTEST       WITNESS/ATTEST By:   /s/ William Harvey IV
      By:  

/s/ Christine E. Kaliszuk

   

Name:

 

William Harvey IV

         

Name:

 

Christine E. Kaliszuk

   

Title:

 

Sr. V. P.

         

Title:

 

Paralegal

 

31



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

OUTLINE AND LOCATION OF PREMISES

 

see attached

 

A-1



--------------------------------------------------------------------------------

 

LOGO [g20079img-1.jpg]

 



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF PHASE II LAND

 

Included in the legal description of the Phase I Land attached hereto as Exhibit
A-3

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

LEGAL DESCRIPTION OF PHASE I LAND

 

Commencing at the Southwest corner of Section 4, T3S, R6E, City of Ann Arbor,
Washtenaw, County, Michigan, thence N 01°53’00”W 250.00 feet along the West line
of said Section and the centerline of State Road; thence N87°09’00” E 51.25 feet
to a point on the Easterly right of way line of State Road, said point being the
POINT OF BEGINNING; thence N 02°03’20” W 429.50 feet along said right of way
line; thence N 87°01’00” E 150/04 feet; thence N 01°53 W W 133.16 feet; thence S
87°01’00” W 150.44 feet; THENCE N 02°03’20” W 51.40 feet along said right of way
line; thence N 87°01’00” E 502.45 feet; thence N 01°53’00” W 178.60 feet; thence
N 87°01’00” E 635.25 feet; thence S01°53’00” 983.39 feet along the Westerly
right of way line of Boardwalk Drive to a point on the Northerly right of way
line of Eisenhower Parkway; thence along said right of way line in the following
courses; S 85°32’50” W 426.81 feet, S 87°09’00” W240.19 feet, N 02°51 W W 25.00
feet and S 87°09’00” W 310.01 feet; thence N 01°53’00” W 175.00 feet; thence S
87°09’00” W 158.75 feet to the POINT OF BEGINNING. Being a part of the Southwest
 1/4 of the Southwest 14 of Section 4, T3S, R6E, City of Ann Arbor, Washtenaw
County, Michigan.

 

TOGETHER WITH easements and rights of way appurtenant, as of record.

 

A-3



--------------------------------------------------------------------------------

 

EXHIBIT B

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking areas associated therewith (if any), the
Property and the appurtenances thereto:

 

1. Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors or from the exterior of the Building.

 

2. Plumbing, fixtures and appliances shall be used for only the purpose for
which they were designed and no foreign substance of any kind whatsoever shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.

 

3. Any sign, lettering, picture, notice or advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion. No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building. No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.

 

4. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent. A reasonable
number of keys to the locks on the doors in the Premises shall be furnished by
Landlord to Tenant at the cost of Tenant, and Tenant shall not have any
duplicate keys made. All keys and passes shall be returned to Landlord at the
expiration or earlier termination of the Lease.

 

5. Tenant shall refer all contractors, contractors’ representatives and
installation technicians to Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services. This provision shall
apply to all work performed in the Building including, but not limited to
installation of telephones, telegraph equipment, electrical devices and
attachments, doors, entranceways, and any and all installations of every nature
affecting floors, walls, woodwork, window trim, ceilings, equipment and any
other physical portion of the Building. Tenant shall not waste electricity,
water or air conditioning. All controls shall be adjusted only by Building
personnel.

 

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of such

 

B-1



--------------------------------------------------------------------------------

activity. If approved by Landlord, such activity shall be under the supervision
of Landlord and performed in the manner stated by Landlord. Landlord may
prohibit any article, equipment or any other item from being brought into the
Building. Tenant is to assume all risk for damage to articles moved and injury
to persons resulting from such activity. If any equipment, property and/or
personnel of Landlord or of any other tenant is damaged or injured as a result
of or in connection with such activity, Tenant shall be solely liable for any
and all damage or loss resulting therefrom.

 

7. All corridor doors, when not in use, shall remain closed. Tenant shall cause
all doors to the Premises to be closed and securely locked before leaving the
Building at the end of the day.

 

8. Tenant shall keep all electrical and mechanical apparatus owned by Tenant
free of vibration, noise and airwaves which may be transmitted beyond the
Premises.

 

9. Canvassing, soliciting and peddling in or about the Building or Property is
prohibited. Tenant shall cooperate and use its best efforts to prevent the same.

 

10. Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

 

11. Tenant shall not utilize any equipment or apparatus in such manner as to
create any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

 

12. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

13. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees.

 

14. Tenant shall utilize the termite and pest extermination service designated
by Landlord to control termites and pests in the Premises. Except as included in
Basic Costs, Tenant shall bear the cost and expense of such extermination
services.

 

15. Tenant shall not open or permit to be opened any window in the Premises.
This provision shall not be construed as limiting access of Tenant to any
balcony adjoining the Premises.

 

16. To the extent permitted by law, Tenant shall not permit picketing or other
union activity involving its employees or agents in the Building or on the
Property, except in those locations and subject to time and other constraints as
to which Landlord may give its prior written consent, which consent may be
withheld in Landlord’ sole discretion.

 

B-2



--------------------------------------------------------------------------------

17. Tenant shall comply with all applicable laws, ordinances, governmental
orders or regulations and applicable orders or directions from any public office
or body having jurisdiction, with respect to the Premises, the Building, the
Property and their respective use or occupancy thereof. Tenant shall not make or
permit any use of the Premises, the Building or the Property, respectively,
which is directly or indirectly forbidden by law, ordinance, governmental
regulation or order, or direction of applicable public authority, or which may
be dangerous to person or property.

 

18. Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

 

19. All deliveries to or from the Premises shall be made only at times, in the
areas and through the entrances and exits designated for such purposes by
Landlord. Tenant shall not permit the process of receiving deliveries to or from
the Premises outside of said areas or in a manner which may interfere with the
use by any other tenant of its premises or any common areas, any pedestrian use
of such area, or any use which is inconsistent with good business practice.

 

20. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

 

21. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

 

22. Subject to the signage rights of Tenant under this Lease, Landlord shall
have the right to prohibit the use of the name of the Building or any other
publicity by Tenant that in Landlord’s opinion may tend to impair the reputation
of the Building or its desirability for Landlord or its other tenants. Upon
written notice from Landlord, Tenant will refrain from and/or discontinue such
publicity immediately.

 

23. Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any area designated by Landlord (whether through the
posting of a “no smoking” sign or otherwise) as a “no smoking” area. In no event
shall Tenant or any of its employees, agents, contractors, invitees or customers
smoke in the hallways or bathrooms of the Building or at the entrances to the
Building. Landlord reserves the right to designate, from time to time,
additional areas of the Building and the Property as “no smoking” areas and to
designate the entire Building and the Property as a “no smoking” area.

 

[END OF EXHIBIT B]

 

B-3



--------------------------------------------------------------------------------

 

EXHIBIT C

 

PAYMENT OF BASIC COSTS

 

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of Basic Costs (as defined below) and Tenant’s Pro Rata Share of Taxes (as
defined below) for the applicable calendar year. Prior to the Commencement Date,
or as soon as practical thereafter, and prior to January 1 of each calendar year
during the Lease Term, or as soon as practical thereafter, Landlord shall make a
good faith estimate of Basic Costs and Taxes for the applicable full or partial
calendar year and Tenant’s Pro Rata Share thereof. On or before the first day of
each month during such calendar year, Tenant shall pay Landlord, as Additional
Rent, a monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimates of Basic Costs and Taxes. Landlord shall have the right
from time to time during any such calendar year to reasonably revise the
estimate of Basic Costs and/or Taxes for such year and provide Tenant with a
revised statement therefor (provided, however, Landlord agrees that Landlord
shall not issue a revised statement more than once for Basic Costs and once for
Taxes in any calendar year), and thereafter the amount Tenant shall pay each
month shall be based upon such revised estimate. If Landlord does not provide
Tenant with an estimate of the Basic Costs and/or Taxes by January 1 of any
calendar year, Tenant shall continue to pay a monthly installment based on the
previous year’s estimate until such time as Landlord provides Tenant with an
estimate of Basic Costs and/or Taxes for the current year. Upon receipt of such
current year’s estimate, an adjustment shall be made for any month during the
current year with respect to which Tenant paid monthly installments of
Additional Rent based on the previous year’s estimate. Tenant shall pay Landlord
for any underpayment within thirty (30) days after Landlord’s written demand.
Any overpayment of Additional Rent shall, at Tenant’s option, be refunded to
Tenant or credited against the installment(s) of Additional Rent next coming due
under the Lease. Any amount paid by Tenant based on any estimate shall be
subject to adjustment pursuant to Paragraph C below when actual Basic Costs or
actual Taxes, as applicable, are determined.

 

B. If the Parking Deck is at any time made available for use by tenants of the
Phase I Building or future tenants (other than Tenant), if any, of the Building,
Tenant shall be given a credit against Tenant’s Pro-Rata Share of Basic Costs
for the portion of Basic Costs reasonably attributable to and reflecting such
shared use of the Parking Deck.

 

C. As soon as is practical following the end of each calendar year during the
Lease Term, Landlord shall furnish to Tenant a statement of Landlord’s actual
Basic Costs and Taxes for the previous calendar year. If for any calendar year
the Additional Rent collected for the prior year, as a result of Landlord’s
estimate of Basic Costs or Taxes, is in excess of Tenant’s actual Pro Rata Share
of Basic Costs or Taxes, as applicable, for such prior year, then Landlord shall
refund to Tenant any overpayment (or at Tenant’s option apply such amount
against Additional Rent due or to become due hereunder). Likewise, Tenant shall
pay to Landlord, within thirty (30) days after Landlord’s written demand, any
underpayment with respect to the

 

C-1



--------------------------------------------------------------------------------

prior year whether or not the Lease has terminated prior to receipt by Tenant of
a statement for such underpayment, it being understood that this clause shall
survive the expiration of the Lease.

 

D. “Basic Costs” shall mean all reasonable direct and indirect costs, expenses
paid and disbursements of every kind (subject to the limitations set forth
below), which Landlord incurs, pays or becomes obligated to pay in each calendar
year in connection with operating, maintaining, repairing, owning and managing
the Building, the Parking Deck and the Property. Basic Costs shall include,
without limitation, insurance premiums for insurance which is the obligation of
Landlord under Section 13, and deductibles paid with respect to claims
thereunder, and the amortized cost of capital improvements made to the Building
or the Property which are (i) primarily for the purpose of reducing operating
expense costs or otherwise improving the operating efficiency of the Property or
Building (but the amortized amount included in Basic Costs each year shall not
exceed the amount of such savings); or (ii) required to comply with any laws,
rules or regulations of any governmental authority not in existence as of the
date of this Lease or a requirement of Landlord’s insurance carrier. The cost of
such capital improvements shall be amortized over the useful life thereof, as
reasonably determined by Landlord in accordance with generally accepted
accounting principles, consistently applied, and shall, at Landlord’s option,
include interest at a rate that is reasonably equivalent to the interest rate
that Landlord would be required to pay (assuming, for this purpose, that
Landlord is creditworthy and the interest rate reflects such creditworthiness)
to finance the cost of the capital improvement in question as of the date such
capital improvement is performed.

 

E. Basic Costs shall not include the following:

 

  (1) leasing and sale commissions, fees and expenses;

 

  (2) wages, benefits and other compensation for any employee above the grade of
building manager;

 

  (3) advertising, marketing and promotional costs and expenses;

 

  (4) legal, accounting and auditing fees;

 

  (5) costs and expenses reimbursed to Landlord, such as by insurance or
condemnation proceeds or by a warranty claim or from another tenant;

 

  (6) costs and expenses incurred to correct, repair, or remedy any breach of
any representation or warranty of Landlord in this Lease;

 

  (7) costs and expenses attributable to any grossly negligent or willful act or
omission of Landlord or any of Landlord’s agents;

 

  (8) costs of environmental compliance and remediation and related
environmental response costs;

 

  (9)

amounts paid to any affiliate of Landlord for services rendered or goods
furnished to the extent the amount paid exceeds the amount that would have

 

C-2



--------------------------------------------------------------------------------

 

been paid for goods and services of a similar quality if procured in an
arms-length transaction from a non-affiliate of Landlord;

 

  (10) principal, interest, points, late charges and service charges on borrowed
money, and all collection costs related thereto;

 

  (11) non-cash expense items, such as depreciation and amortization;

 

  (12) costs and expenses incurred to renovate, improve or build-out tenant
spaces at the Property;

 

  (13) rentals and other charges under ground leases;

 

  (14) costs and expenses incurred to correct or repair defects in the design,
construction or installation of any part of the Common Areas, Building or
Property;

 

  (15) land acquisition and development costs and expenses;

 

  (16) management fees in excess of three percent (3%) of aggregate gross rental
income paid by Building tenants;

 

  (17) costs and expenses incurred for repairs, replacements and restorations
occasioned by any casualty loss or occurrence, or condemnation (or conveyance in
lieu thereof);

 

  (18) fines and penalties incurred due to a violation by Landlord or another
Building tenant of applicable laws, rules, regulations, codes and ordinances;

 

  (19) interest, penalties and late charges applicable to Basic Costs to the
extent attributable to Landlord’s failure to pay such expenses on a timely
basis;

 

  (20) allowances and concessions to Building tenants and other users;

 

  (21) Landlord’s income tax or Michigan single business tax, and any other tax
measured by the income or revenues of Landlord from the Building;

 

  (22) costs and expenses billed to Tenant by Landlord or any third party and
paid for by Tenant or such third party, or otherwise directly paid by Tenant or
any third party;

 

  (23) costs and expenses incurred to cause the Building, Property or Common
Areas to comply with applicable laws, statutes, rules, regulations, ordinances
or codes, including without limitation, the Americans with Disabilities Act, in
existence as of the date of this Lease;

 

C-3



--------------------------------------------------------------------------------

  (24) costs and expenses incurred to repair or replace any structural
component, interior or exterior load bearing wall, or exterior skin of the
Building, or the Building roof covering or roof structure;

 

  (25) costs and expenses incurred to replace any HVAC, plumbing, electrical or
sprinkler system component, except as provided in Paragraph D above;

 

  (26) costs and expenses incurred to replace any portion of the paved area
(including asphalt, concrete, and other artificial surfaces) of the Property;

 

  (27) costs and expenses for materials or services that are for the primary or
sole benefit of a Building tenant or user other than Tenant;

 

  (28) legal, space planning, construction, and other expenses incurred in
procuring tenants for the Building or renewing or amending leases with existing
tenants or occupants of the Building;

 

  (29) costs of advertising and public relations and promotional costs and
attorneys’ fees associated with the leasing of the Building; and

 

  (30) Taxes.

 

F. “Taxes” shall mean (i) all real estate taxes and assessments on the Property,
the Building or the Premises, and taxes and assessments levied in substitution
or supplementation in whole or in part of such taxes, (ii) all personal property
taxes for the Building’s personal property, including license expenses, (iii)
all taxes imposed on services of Landlord’s agents and employees, (iv) all
sales, use or other tax, excluding state and/or federal income tax now or
hereafter imposed by any governmental authority upon rent received by Landlord,
(v) all other taxes, fees or assessments now or hereafter levied by any
governmental authority on the Property, the Building or its contents or on the
operation and use thereof (except as relate to specific tenants), and (vi) all
reasonable costs and fees incurred in connection with seeking reductions in or
refunds in Taxes including, without limitation, any costs incurred by Landlord
to challenge the tax valuation of the Building or Property, but excluding income
taxes. Estimates of real estate taxes and assessments for any calendar year
during the Lease Term shall be determined based on Landlord’s good faith
estimate of the real estate taxes and assessments. Taxes and assessments
hereunder are those paid or payable for such calendar year, as opposed to the
real estate taxes and assessments accrued with respect to such calendar year.

 

Notwithstanding the provisions of Paragraph F of this Exhibit C, Landlord and
Tenant acknowledge that, if and in the event an Exemption Certificate (defined
below) is issued for the Property, Tenant shall be the tax payer and shall be
responsible for the payment of those Taxes consisting of (i) all real estate
taxes and assessments on the Property, the Building, the Parking Deck or the
Premises, and taxes and assessments levied in substitution or supplementation in
whole or in part of such taxes, (ii) all personal property taxes for the
Building’s personal property, including license expenses, (iii) all other taxes,
fees or assessments now or hereafter levied by any governmental authority on the
Property, the Parking Deck, the Building or its

 

C-4



--------------------------------------------------------------------------------

contents or on the operation and use thereof. Tenant plans to petition the City
for the establishment of the leased premises under the Phase I Lease and the
Property as an industrial development district and to obtain real/personal
property tax abatements pursuant to an industrial facilities exemption
certificate (“Exemption Certificate”). In connection therewith, the parties
acknowledge that the Exemption Certificate would be issued in Tenant’s name, and
that accordingly Tenant will be required to pay the foregoing identified
portions of the Taxes. From and after the date of issuance of the Exemption
Certificate, Tenant will be billed by the City for and will pay directly any and
all such taxes or payments in lieu thereof. If and in the event this Lease is
terminated at any time prior to the Commencement Date, Landlord shall forthwith
reimburse Tenant for the full amount of all such taxes and other payments borne
by Tenant under the Exemption Certificate through the date of termination. If
the Parking Deck is at any time, made available for use by tenants of the Phase
I Building or future tenants (other than Tenant), if any, of the Building,
Landlord shall reimburse Tenant, upon request, for the portion of Taxes and
other payments borne by Tenant and reasonably attributable to and reflecting
such shared use of the Parking Deck.

 

G. Tenant shall have the right to inspect, at reasonable times and in a
reasonable manner, during the thirty (30) day period following the delivery of
Landlord’s statement of the actual amount of Basic Costs, such of Landlord’s
books of account and records as pertain to and contain information concerning
such costs and expenses in order to verify the amounts thereof. Tenant agrees
that any information obtained during an inspection by Tenant of Landlord’s books
of account and records shall be kept in confidence by Tenant and its agents and
employees and shall not be disclosed to any other parties, except to Tenant’s
attorneys, accountants and other consultants. If Tenant shall not dispute any
item or items included in the determination of Basic Costs for a particular
Lease Year by delivering a written notice to Landlord generally describing in
reasonable detail the basis of such dispute within sixty (60) days after the
statement for such year was delivered to it, Tenant shall be deemed to have
approved such statement. During the pendency of any dispute over Basic Costs,
Tenant shall pay, under protest and without prejudice, Tenant’s Pro Rata Share
of Basic Costs as calculated by Landlord. Tenant shall bear the cost of its
accountants or other consultants employed by Tenant undertaking any review of
Basic Costs; provided, however, that in the event the review reveals an
overcharge (by error or otherwise) of actual (as distinguished from estimated)
Basic Costs in excess of five percent (5%) of the total Basic Costs, Landlord
shall pay the reasonable out of pocket cost of the review (up to the amount of
the overcharge).

 

H. Solely for the benefit of Tenant and not for the benefit of any other tenant
or third-party, “Operating Expenses” (as defined below) for any calendar year
(the “Applicable Calendar Year”) following the calendar year in which the
Commencement Date occurs (the “Commencement Year”), commencing with the second
Applicable Calendar Year, shall not exceed an amount determined by increasing
the Operating Expenses for the first Applicable Calendar Year (the “Base
Expenses”) at the rate of four percent (4%) per year cumulative interest through
the Applicable Calendar Year. Notwithstanding the foregoing, relative to the
fifth Applicable Calendar Year, and the Applicable Calendar Year falling every
five years thereafter, the Base Expenses shall be adjusted to be an amount equal
to the product of (x) the average of the actual Operating Expenses for the three
prior Applicable Calendar Years, multiplied by (y) 1.0816. “Operating Expenses”
shall mean the Basic Costs, exclusive of (i)

 

C-5



--------------------------------------------------------------------------------

Taxes, or (ii) Basic Costs incurred by virtue of an increased scope of services
mutually agreed to by Landlord and Tenant (in advance of implementation). Such
limitation on Operating Expenses shall not limit or otherwise affect Tenant’s
obligations regarding the payment of any other component of Rent under this
Lease.

 

I. Notwithstanding anything to the contrary contained in this Lease, the Basic
Costs charged to Tenant during the Commencement Year shall not exceed $7.20 per
rentable square foot per year (such amount to be prorated based on the number of
days in the Commencement Year).

 

[END OF EXHIBIT C]

 

C-6



--------------------------------------------------------------------------------

 

EXHIBIT D

 

WORK LETTER

 

1. Promptly following execution of this Lease, Landlord shall promptly commence,
and thereafter diligently proceed to completion, construction of the Building,
the Parking Deck, the connector to the Phase I Building, and all other
improvements to be located or utilized in connection with the Phase II Land (the
“Base Building Work”), all in accordance with the site plan approved by the City
on June 4, 2002 (the “Site Plan”) and the architectural drawings and
specifications therefor prepared by Wright Architects and identified on
Attachment 1 attached hereto and made a part hereof (the “Base Building Plans
and Specifications”).

 

Subject only to Delays (as defined below in this Work Letter) or other delays
permitted under Section 5 of this Lease, Landlord shall use good faith efforts
to have the Base Building Work (and the Landlord’s Work, below) Substantially
Completed no later than the Target Commencement Date. No change in or variation
from the Site Plan or the Base Building Plans and Specifications shall be
permitted without Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

Landlord shall enter into a direct contract for Base Building Work with a
general contractor selected by Landlord and Tenant after soliciting bids
therefor in accordance with the requirements of the Michigan Economic Growth
Authority Act (“MEGA”) and any reasonable additional requirements imposed by the
City in connection with Tenant’s application for tax exemption. In particular,
but without limitation, Landlord acknowledges that MEGA requires that (i) a
competitive bid process for the construction of the Base Building Work must be
followed; (ii) the process must be open to all Michigan residents and firms;
(iii) Landlord may not discriminate against any contractor on the basis of its
affiliation or nonaffiliation with any collective bargaining organization; (iv)
a good faith effort must be used to employ or contract with Michigan residents
in connection with the Base Building Work; and (v) a good faith effort must be
made to utilize Michigan-based suppliers and vendors in connection with the Base
Building Work. In addition, Landlord shall have the right to select and/or
approve of any subcontractors used in connection with the Base Building Work,
subject to all of the above MEGA requirements and any applicable requirements
imposed by the City.

 

2.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the preparation of the Premises for Tenant’s occupancy, including the
initial Leasehold Improvements. All improvements described in this Work Letter
(other than and expressly excluding the Base Building Work) to be constructed in
and upon the Premises by Landlord are hereinafter referred to as “Landlord’s
Work.” Landlord and Tenant acknowledge that Plans (hereinafter defined) for
Landlord’s Work have not yet been prepared and, therefore, it is impossible to
determine the exact cost of Landlord’s Work at this time. Accordingly, Landlord
and Tenant agree that Landlord’s obligation to pay for

 

D-1



--------------------------------------------------------------------------------

 

the cost of Landlord’s Work shall be limited to $31.00 per rentable square foot
of the Premises (the “Construction Allowance”) and that Tenant shall be
responsible for the cost of Landlord’s Work to the extent that it exceeds the
Construction Allowance. Tenant shall be permitted to utilize up to $5.00 per
rentable square foot of the Premises of the Construction Allowance for planning,
construction documents, furniture, fixtures and equipment or other related
items. Landlord shall reimburse Tenant for such costs within thirty (30) days of
receipt from Tenant of paid invoices therefor. Landlord shall enter into a
direct contract for Landlord’s Work with a general contractor selected by
Landlord and Tenant after soliciting bids therefor in accordance with the
requirements of the Michigan Economic Growth Authority Act (“MEGA”) and any
additional requirements imposed by the City in connection with Tenant’s
application for tax exemption. In particular, but without limitation, Landlord
acknowledges that MEGA requires that (i) a competitive bid process for the
construction of Landlord’s Work must be followed; (ii) the process must be open
to all Michigan residents and firms; (iii) Landlord may not discriminate against
any contractor on the basis of its affiliation or nonaffiliation with any
collective bargaining organization; (iv) a good faith effort must be used to
employ or contract with Michigan residents in connection with the Landlord’s
Work; and (v) a good faith effort must be made to utilize Michigan-based
suppliers and vendors in connection with Landlord’s Work. If Tenant elects to
require competitive bidding for Landlord’s Work as set forth above, any delays
in execution by Landlord of the construction contract for Landlord’s Work with
Landlord’s general contractor beyond September 1, 2005, solely attributable to
the requirement of competitive bidding shall constitute Tenant Delay as set
forth hereinbelow. If Tenant elects to waive the requirement of competitive
bidding of Landlord’s Work, delays in execution of the said contract shall not
constitute a Tenant Delay. In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with Landlord’s Work,
subject to all of the above MEGA requirements and any applicable requirements
imposed by the City.

 

Tenant shall be entitled to utilize any unused portion of the Construction
Allowance as an additional Construction Allowance for Phase I tenant
improvements under the Phase I Lease, and any unused portion of the Construction
Allowance not utilized for Phase I tenant improvements in connection with the
Phase I Lease but in no event in excess of $3.00 per rentable square foot of the
Premises of the Construction Allowance, shall be (i) paid in cash to Tenant, or
(ii) applied as a credit against the next installments) of Base Rent payable
under this Lease after determination of the amount of such unused Construction
Allowance.

 

Tenant shall pay Landlord, within fifteen (15) days after Landlord’s written
demand, a construction management fee equal to one percent (1%) of the cost of
Landlord’s Work (excluding any architectural and engineering fees and fixturing
costs) to compensate Landlord for its construction management services in
connection with Landlord’s Work. Landlord reserves the right to deduct such fee
from the Construction Allowance; provided however, in no event shall such
construction management fee exceed one percent (1%) of the amount of the
Construction Allowance (which amount may be adjusted due to reallocation of
unused Construction Allowance for the Phase I Lease pursuant to the preceding
paragraph).

 

D-2



--------------------------------------------------------------------------------

3. Space planning, architectural and any necessary and required engineering
(mechanical, electrical and plumbing) drawings for Landlord’s Work shall be
prepared by Wright Architects (“Landlord’s Architect”) at Tenant’s sole cost and
expense, subject to funding through the Construction Allowance as set forth
above. The space planning, architectural and mechanical drawings are
collectively referred to herein as the “Plans”. The Plans shall be based upon
that certain Space Plan to be approved by Landlord and Tenant, and prepared by
Wright Architects.

 

4. Tenant shall deliver to Landlord any information reasonably requested by
Landlord and shall deliver to Landlord Tenant’s approval or disapproval of any
preliminary or final layout, drawings, or plans within five (5) Business Days
after written request. Any disapproval shall be in writing and shall set forth
in reasonable detail the reasons for such disapproval. Landlord shall have ten
(10) Business Days from its receipt of Tenant’s disapproval within which to
revise the layout, drawings or plans to address the matters identified by Tenant
to Tenant’s satisfaction. Tenant and Landlord’s Architect shall devote such time
in consultation with Landlord and Landlord’s engineer as may be required to
provide all information Landlord deems necessary in order to enable Landlord’s
Architect and engineer to complete, and obtain Tenant’s written approval of the
Plans for Landlord’s Work by not later than June 1, 2005 (the “Plans Due Date”).
The Plans Due Date shall be extended for any failure by Landlord to so timely
respond to Tenant’s objections and provide revised layouts, drawings or plans as
set forth above. In the event that Landlord is fully and timely responsive to
Tenant’s objections as set forth above, including providing revised drawings,
layouts or plans as the case may be to Tenant, and Tenant nevertheless fails to
approve the Plans by the Plans Due Date (as the same may be extended for delays
by Landlord), Tenant shall be responsible for one (1) day of Delay (as
hereinafter defined) for each day during the period beginning on the day
following the Plans Due Date and ending on the date Tenant approves the Plans.
Neither the approval of the Plans nor the supervision of Landlord’s Work by
Landlord shall constitute a representation or warranty by Landlord as to the
accuracy, adequacy, sufficiency and propriety of the Plans or the quality of
workmanship or compliance of Landlord’s Work with applicable law.

 

5. Prior to commencing any construction of Landlord’s Work, Landlord shall
submit to Tenant a written estimate setting forth the anticipated cost of
Landlord’s Work, including but not limited to labor and materials, architect’s
fees, contractor’s fees and permit fees. Within three (3) Business Days
thereafter, Tenant shall either notify Landlord in writing of its approval of
the cost estimate, or specify its objections thereto in reasonable detail and
any desired changes to the proposed Landlord’s Work. In the event Tenant
notifies Landlord of such objections and desired changes, Tenant shall work with
Landlord in good faith to alter the scope of Landlord’s Work in order to reach a
mutually acceptable alternative cost estimate, and Tenant shall not be
responsible for any Delay resulting therefrom.

 

6.

If Landlord’s estimate and/or the actual cost of Landlord’s Work shall exceed
the maximum Construction Allowance (such excess being herein referred to as the
“Excess Costs”), Tenant shall pay to Landlord such Excess Costs upon Substantial
Completion of

 

D-3



--------------------------------------------------------------------------------

 

Landlord’s Work and presentation of an invoice therefor by Landlord.
Notwithstanding the foregoing, if such Excess Costs are in excess of $10.00 per
rentable square foot of the Premises, then Tenant shall pay to Landlord such
Excess Costs within ten (10) days after Tenant’s receipt of Landlord’s invoice
together with all necessary and/or appropriate back-up documentation of such
Excess Costs. Landlord shall not be required to proceed with Landlord’s Work
until Tenant pays such Excess Costs and any delay in the completion of
Landlord’s Work due to a delay by Tenant in making such payment shall be deemed
a Delay pursuant to this Lease. The statements of costs submitted to Landlord by
Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein. Excess Costs constitute Rent payable
pursuant to the Lease, and the failure to timely pay same constitutes an Event
of Default under the Lease.

 

7. If Tenant shall request any changes to Landlord’s Work that are approved by
Landlord (“Change Orders”), Landlord shall have any necessary revisions to the
Plans prepared, and Tenant shall reimburse Landlord on demand for the cost of
preparing such revisions. Landlord shall notify Tenant in writing of the
estimated increased cost, if any, which will be chargeable to Tenant by reason
of such Change Orders, which increased cost shall be included in the calculation
determining whether there are Excess Costs under Paragraph 6 above. Tenant
shall, within three (3) Business Days after receiving Landlord’s estimate of the
cost of the Change Order, notify Landlord in writing whether it desires to
proceed with such Change Order. In the absence of such written authorization
within said time period, Landlord shall have the option to continue work on the
Premises disregarding the requested Change Order, or Landlord may elect to
discontinue work on the Premises until it receives notice of Tenant’s decision,
in which event Tenant shall be responsible for any Delay in completion of
Landlord’s Work resulting therefrom.

 

8. Following approval of the Plans, and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall promptly commence and
thereafter diligently pursue to completion Landlord’s Work in accordance with
the approved Plans, so long as no default shall occur under the Lease, and in
any event shall Substantially Complete Landlord’s Work on or before the Target
Commencement Date, subject only to Delays (as defined below). Landlord shall
notify Tenant upon Substantial Completion of Landlord’s Work.

 

9. If Landlord shall be delayed in Substantially Completing Landlord’s Work as a
result of the occurrence of any of the following (a “Delay”); provided, however,
that in any such case (i) Landlord shall provide written notice of and back-up
documentation supporting such claim of Delay promptly (but in no event later
than 5 days) after the occurrence of the Delay, and (ii) an actual delay in
Substantial Completion occurs as a result of such Delay:

 

  (a) Tenant’s failure to timely furnish information to complete the Plans, or
otherwise in accordance with this Work Letter, or to respond to any request by
Landlord for any approval or information within any time period prescribed, or
if no time period is prescribed, then within three (3) Business Days of such
request; or

 

D-4



--------------------------------------------------------------------------------

  (b) Tenant’s request after initial approval of the Base Building Plans and
Specifications or the Plans, as the case may be, for different materials,
finishes or installations that have long lead times after having first been
informed by Landlord that such materials, finishes or installations will cause a
Delay; or

 

  (c) Changes in any plans and specifications requested by Tenant if Landlord
advises Tenant such changes shall cause a Delay and Tenant elects to proceed
with such changes; or

 

  (d) The performance or nonperformance by a person or entity employed by on or
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord),
provided that such performance or nonperformance has an actual demonstrable
effect on the schedule for Substantial Completion; or

 

  (e) Any request by Tenant that Landlord delay the completion of any component
of Landlord’s Work if Landlord advises Tenant that such delay shall cause a
Delay and Tenant elects to proceed with such request; or

 

  (f) Any breach or default by Tenant in the performance of Tenant’s obligations
under the Lease, provided that such breach or default has an actual demonstrable
effect on the schedule for Substantial Completion; or

 

  (g) Tenant’s failure to pay any amounts as and when due under this Work
Letter; or

 

  (h) Any delay resulting from Tenant’s having taken possession of the Premises
for any reason prior to Substantial Completion of Landlord’s Work, if Landlord
advises Tenant that such action shall cause a Delay and Tenant elects to proceed
with taking possession; or

 

  (i) Any other delay chargeable to Tenant, its agents, employees or independent
contractors; provided that such delay has an actual effect on the schedule for
Substantial Completion;

 

then, for purposes of determining the Commencement Date, the date of Substantial
Completion shall be deemed to be the day that Landlord’s Work would have been
Substantially Completed absent any such Delay. The adjustment of the
Commencement Date and, accordingly, the postponement of Tenant’s obligation to
pay Base Rent and other sums due under the Lease shall be Tenant’s sole remedy
that Tenant might otherwise have against Landlord by reason of the Premises not
being ready for occupancy by Tenant on the Target Commencement Date, except as
otherwise provided in Section 5 of this Lease. Promptly after the determination
of the Commencement Date, Landlord and Tenant shall enter into a letter
agreement (the “Commencement Letter”) on the form attached to the Lease as
Exhibit F setting forth the Commencement Date, the Expiration Date and any other
dates that are affected by the adjustment of the Commencement Date. The
Commencement Letter shall identify any minor incomplete

 

D-5



--------------------------------------------------------------------------------

items of Landlord’s Work as reasonably determined by Landlord’s architect (the
“Punchlist Items”), which Punchlist Items Landlord shall promptly remedy.
Tenant, within five (5) days after receipt thereof from Landlord, shall execute
the Commencement Letter and return the same to Landlord.

 

10. All capitalized terms used in this Work Letter but not defined herein shall
have the same meanings ascribed to such terms in the Lease.

 

11. Tenant shall perform all work (other than Landlord’s Work) in accordance
with the terms of this Work Letter as required to put the Premises in a
condition to permit the conduct of Tenant’s business therein and in accordance
with the requirements of this Lease. When Landlord’s Work has proceeded to the
point where the work to be performed by Tenant and the installation of Tenant’s
Property in the Premises (collectively “Tenant’s Work”) can, in the opinion of
Landlord, be commenced in accordance with good construction practice, then
Tenant shall have the right to occupy the Premises for the purpose of performing
Tenant’s Work so far as its occupancy is not inconsistent with Landlord’s Work
or any work to be done in the Building by Landlord, subject to all the terms and
condition of this Lease (including in particular Section 9B), except that the
Term of this Lease shall not commence until the Commencement Date. Tenant
acknowledges that entry onto the Premises when the Landlord’s Work is not
Substantially Complete entails a risk of bodily injury, death, or damage,
destruction, loss or misappropriation of property. To the extent not expressly
prohibited by law, Tenant hereby assumes all such risks for entry onto the
Premises, and agrees to defend and hold harmless Landlord (its agents,
contractors, and employees) against all costs and expenses, including reasonable
attorneys’ fees in connection therewith, arising out of any bodily injury,
death, or damage, destruction, loss or misappropriation of property related to
entry onto the Premises by Tenant or its agents, employees, contractors,
invitees or subtenants prior to such time as the Landlord’s Work is
substantially complete, except to the extent such costs or expenses arise out of
the negligence or willful misconduct of Landlord, its contractors,
subcontractors, employees, agents or representatives. Tenant shall be solely
responsible to determine at the site all dimensions of the Premises and the
Building which affect any work to be performed by Tenant hereunder. The
installation of Tenant’s Property into the Premises shall be the sole
responsibility of Tenant, and any costs associated therewith shall be borne by
Tenant. Neither review nor approval by Landlord of any plans or specifications
for Tenant’s Work or any other work to be performed by Tenant shall constitute a
representation or warranty by Landlord that any of such plans or specifications
either (i) are complete or suitable for their intended purpose, or (ii) comply
with applicable laws, ordinances, codes and regulations.

 

12.

If the actual Phase II Project Costs are less than Twenty Million Dollars
($20,000,000.00), Tenant shall be entitled to receive the difference in such
amounts (the “Savings”). The Savings shall be paid to Tenant in the form of (i)
cash payment to Tenant, and/or (ii) abatement of Base Rent and/or Additional
Rent, and/or (iii) reduction of Base Rent over all or any portion of the Lease
Term, such determination to be made in Landlord’s sole discretion. Within ninety
(90) days after the Commencement Date, Landlord shall deliver to Tenant a
statement in sufficient detail summarizing the Phase II

 

D-6



--------------------------------------------------------------------------------

 

Project Costs and the Savings, if any, and in the event of a Savings, the manner
in which such Savings shall be paid to Tenant. Tenant shall have the right to
review the invoices and records of Landlord that comprise the Phase II Project
Costs.

 

[END OF EXHIBIT D]

 

D-7



--------------------------------------------------------------------------------

 

ATTACHMENT 1

 

BASE BUILDING PLANS AND SPECIFICATIONS

 

See attached Development Program and Drawings

 

D-8



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

Transwestern Great Lakes, L.P. (“Owner”) currently owns a 10-story office
building with surface parking on a site known as 777 Eisenhower in Ann Arbor,
Michigan. Owner intends to develop an approximately 110,000 rentable square
foot, 3-story Class A office building with lower level and two-level parking
deck. The project will include a pedestrian bridge between the new building and
the existing building as well as site work, infrastructure, landscaping, and
parking to accommodate the new building and parking deck.

 

The Base Building design criteria and program are more specifically described
below.

 

BUILDING

 

General

 

  •   3-story office building with full lower level

 

  •   Approximately 110,000 rentable square feet

 

  •   Raised ceiling area on the south side of 3rd floor

 

  •   Two-story atrium lobby

 

  •   Pedestrian bridge connecting 2nd floors of new and existing building

 

  •   Exterior design to complement the existing building

 

  •   ADA compliant

 

  •   Meet all applicable codes and regulations

 

  •   New building located on Lot B

 

  •   Office

 

  1. On floors 1 – 3

 

  2. Approximately 36,300 rentable square feet per floor

 

  •   Lower Level

 

  1. Approximately 36,300 square foot floor plate

 

  2. Contains cafeteria, fitness center, parking, delivery, mechanical,
electrical

 

  3. Approximately 15,000 square foot area (subject to City of Ann Arbor
approval) for cafeteria, fitness center, and other tenant-related uses

 

Facade

 

  •   General

 

  1. Architectural precast and insulated glass on second and third floor similar
to existing building in window pattern and detail. First floor will be treated
with continuous glass storefront.

 

  2. First Floor Glass – The interior will have a window sill at approximately
2’6” above the floor. Drywall will cover the surface from the floor to the sill.
This detail eliminates the need for perimeter baseboard heat on the first floor.
This detail will not affect the exterior. The first floor exterior will be and
will appear to be floor to ceiling glass.

 

Page 1    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

  3. Raised ceiling height on 3rd floor in center of and on the south side
building; approximately a 40’ x 30’ area adjacent to the elevator lobby.

 

  4. Entrances on north side of building with potential terrace on the south
side.

 

  5. Loading dock/receiving door on east end of lower level

 

  •   Precast

 

  1. Precast color and texture/finish to approximate existing building facade

 

  2. Architectural panels to accommodate 6’ x 8’ windows for the 2nd and 3rd
floors

 

  3. Exposed foundation wall to be clad with precast panels or concrete finished
to “match” precast panels

 

  4. Decorative cornice around the 3rd floor and on the raised ceiling area

 

  5. Caulking – Caulking at precast panel joints and at the intersection of the
precast panels and window systems. Caulking will be two lines of continuous
silicone-based sealant at each joint.

 

  6. Flashing – Pre-finished brake formed sheet metal

 

  •   Glass Storefront & Curtainwall

 

  1. Glass storefront on the ground level and glass curtain wall at center area
of building on north and south facades beyond the roof line

 

  2. 6’ x 8’ windows for punched window openings

 

  3. Bronze color glass to match existing building

 

  4. Insulated, “low e” energy efficient windows

 

  5. Mullion color to be compatible with design

 

  •   Exterior Doors

 

  1. Revolving door at front entrance

 

  2. One pair of insulated glass and aluminum frame doors with hardware at the
front and rear entrances

 

  3. Main entrance to be Handicap Accessible

 

  4. Additional exterior doors as required to meet code

 

  5. Doors, glass and framing to match and be part of storefront system

 

Causeway

 

  •   Exterior Wall – Glass exterior wall with drywall columns

 

  •   Ceiling

 

  1. Suspended acoustical tile

 

  2. Space above ceiling available for conduit to connect voice/data between 777
and 789

 

  •   Floor – Concrete surface ready to receive floor covering

 

  •   Fire Protection – Fire and smoke separation doors at each end of the
causeway held open by magnetic devices. Doors will close upon signal from the
fire alarm. Doors will be metal and paint-ready.

 

Page 2    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

Floor Plates

 

  •   Approximately 36,300 square feet per floor, including LL – 3rd floor

 

  •   Building width of approximately 113 feet glass line to glass line

 

  •   40’-30’-40’ x 30’ structural bay spacing.

 

  •   Finished concrete slab

 

Structural

 

  •   Spread footing foundation or as otherwise specified by the structural
engineer

 

  •   Reinforced concrete slab for lower level.

 

  •   Steel frame with 5 1/4” composite (concrete filled) metal decking at
supported office floors (east portion of first floor, second and third floors)

 

  •   Steel framing and with composite decking (concrete filled) at the roof
under the Air Handing Units for noise and vibration control.

 

  •   Approximately 12’-8” floor-to-floor height to allow for 9’ finished
ceiling height.

 

  •   Increased height in the raised ceiling area on the 3rd floor to allow for
approximately 12’ ceiling height

 

  •   100 pound/square foot Live Loading at the supported slabs

 

Roof

 

  •   Single-ply, fully adhered EPDM membrane roof

 

  •   Insulated

 

  •   15-year warranty

 

Electrical

 

  •   277/480 Volt, 3 Phase, 4 Wire electrical service delivered to building

 

  •   3,000 amp Main service: 1,200 amp house power and 1,800 amp tenant power

 

  •   Tenant power to each floor for lighting, mechanical, and power. 600 amp,
277/480 Volt feed delivered to electrical closet on each floor. A 225 Kva
transformer to step down power and distribution panel provided in electrical
closet.

 

  •   No building UPS generator is provided. Transwestern will specify location
outside of the building and near the electrical room for Tenant to install and
to connect a generator at its cost.

 

Page 3    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

Voice/Data

 

  •   Single conduit into building for Tenant to pull voice/data cable. Landlord
will work with Tenant to provide sleeve for future use. Additional sleeve at
Tenant’s cost.

 

Mechanical

 

  •   Four 80-ton roof-mounted mechanical units with economizers and variable
drives for economical operation

 

  •   Power and gas supplied to roof top Air Handling Units

 

  •   Interconnected air handing units to provide redundant cooling for tenant
spaces

 

  •   Medium pressure duct loop provided on each office floor

 

  •   HVAC system controls package will accommodate after-hours cooling on
partial floor areas

 

  •   AHU’s set on sound attenuation isolator curbs and located over toilet
rooms to minimize sound and vibration

 

Fire Protection

 

  •   Main branch system and alarm per building code requirements.

 

  •   Firesafing between facade and floor slab as required

 

Plumbing

 

  •   Operating base building toilets, lavatories, water fountains, and
janitor’s closet

 

  •   Water line and vent stack available on each floor for tenant to access.
Both are located in the restroom core. Tenant will be able to extend water line
and vent stack to other areas on the floor.

 

  •   Foundation – Gravity-driven drainage system

 

  •   Basement – Interior drainage in basement

 

  •   Sump Alarm – Not required due to gravity drainage

 

  •   Oil Separator – Installed to sewer system if required by code.

 

Waterproofing

 

  •   Basement Walls – Waterproof membrane included

 

  •   Elevator Sump Pit – Damp proofing

 

  •   Upper Level Bathrooms – Floor drain supplied. No waterproofing necessary.

 

Elevators

 

  •   2 – 3,500 Ib four stop hydraulic passenger elevators

 

  •   Elevators to run from the basement to the third floor

 

  •   One elevator available for freight use. It will be equipped with
buttons/hooks upon which Tenant can hang protective pads.

 

Page 4    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

  •   Security – Elevators will be equipped to accept card reader system at
Tenant’s cost. Card reader system also at Tenant’s cost.

 

  •   Finishes

 

  1. Wood finish wall panels

 

  2. Ceramic tile floors

 

  3. Stainless steel ceiling with down lights

 

  4. Brushed stainless steel doors (interior and exterior)

 

Loading Dock & Lower Level Entrance

 

  •   Loading Dock

 

  1. Located at the southeast corner of the lower level

 

  2. At Sidewalk level

 

  3. Double doors in a 6’0” wide by 7’0” high opening

 

  •   Lower Level Entrance

 

  1. 8’0”x10’0” manual lift door

 

Building Lobby

 

  •   Two story atrium lobby finished with a combination of natural stone,
carpet inlays, brushed stainless steel, and wood paneling as shown in Wright
Architect’s drawings:

 

  1. SK-102604-A1

 

  2. SK-102604-A2

 

  3. SK-102604-B1

 

  4. SK-102604-B2

 

Quantities and prices for this lobby are specified as Exhibit I to this
Development Program.

 

Building Security System – None provided by Landlord.

 

Interior Finishes

 

  •   Broom-clean floor throughout with completed bathrooms and exit stairs

 

  •   Bathrooms

 

  1. Per code on each floor

 

  2. Finishes

 

  •   Walls

 

  1. Wet Walls behind Fixtures – Ceramic tile; all floors (2,880 sf @ $9.00 psf)

 

  2. Walls – Vinyl wall covering; all floors ($1.50 psf)

 

  •   Floors – Porcelain ceramic tile; all floors (2,880 sf @ $14.00 psf)

 

Page 5    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

DEVELOPMENT PROGRAM

789 EISENHOWER

ANN ARBOR, MICHIGAN

November 1, 2004

 

  •   Ceilings – Drywall; all floors. Note: Transwestern recommends drywall
coves over the toilets and soffits over the lavatories. Then, install 2’x4’ lay
in tile in the remaining ceiling to provide ease of access and maintenance.
Price is the same for both options. (2,880 sf @ $1.75 psf)

 

  •   Lights – Can lights in drywall ceiling ($225 per light fixture)

 

  •   Counter Tops – Granite; all floors (168 If @ $80.00 If)

 

  •   Sinks – Under mount vitreous china (24 @ $80 per sink)

 

  •   Faucets and Accessories – $7,600

 

  1. Faucets – Manual faucets (24 @ $50 per unit).

 

  2. Accessories – Toilet paper dispensers, soap dispensers, recessed paper
towel dispenser/waste receptacle, grab bars, sanitary napkins dispensers,
stainless steel framed mirrors, electric hand dryers

 

  •   Toilets – Toilets with manual flush ($175 per unit)

 

  •   Toilet Partitions – Floor mounted metal partitions; all floors ($7,800)

 

  •   Exit Stairs – Interior walls and stairs painted

 

  •   Drywall

 

  1. Elevator Lobbies – Walls and ceilings taped and sanded for LL, 2nd, 3rd
floors – finished and painted at first floor lobby

 

  2. Perimeter Walls – Taped and sanded. Windows framed finished with sills.

 

  3. Stairwells & Core – Walls facing into the tenant space are taped and sanded

 

  4. Base Building Finish – Level 4 for those areas which will be painted

 

  •   Sound Attenuation

 

  1. Toilet room, fire stair, and elevator shaft walls built to structure(deck)
above

 

  2. Toilet room, fire stair, and elevator shaft walls filled with batt
insulation

 

Page 6    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT I

2-STORY LOBBY FINISHES (1)

DEVELOPMENT PROGRAM

789 EISENHOWER

 

     SQ FT


--------------------------------------------------------------------------------

   COST PSF


--------------------------------------------------------------------------------

    TOTAL COST


--------------------------------------------------------------------------------

    

1st FLOOR

                        

FLOOR

                        

GRANITE

   707    $ 25.00     $ 17,675    Polished Granite - Main & Elev Lobby

CARPET

   693    $ 2.78       1,927    $25.00 per Sq Yd

WALLS

                        

WOOD PANELS

   1,320    $ 20.00       26,400    10 ft high Oak or Maple panels

CEILING

                        

DRYWALL COVES

                  4,500   

Coves at walls and elevator lobby

Painted Drywall

Downlights washing wood panels

2nd FLOOR FRAMING COVER

                        

PAINTED DRYWALL

                  5,000    At Opening

2nd FLOOR

                        

STAINLESS STEEL & GLASS RAILING (2)

   98    $ 250.00       24,500   

3 sides of opening to curtainwall

Double Baluster System*

DRYWALL CEILING

   1,200    $ 5.50       6,600    Painted with downlights

HIGH INTENSITY DOWN LIGHTS

                  6,000                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

TOTAL SUBCONTRACTOR PRICE

                  92,602     

OLIVER/HATCHER FEE

          5.50 %     5,093                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

TOTAL COST IN BUDGET

                  97,695                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

 

NOTES

 

1 Quantities and pricing based on Wright Architect drawings:

 

SK-102604-A1

SK-102604-A2

SK-102604-B1

SK-102604-B2

 

2 Railing website www.artec-rail.com

 

Page 7    LOGO [g20079img-2.jpg]



--------------------------------------------------------------------------------

LOGO [g20079img-3.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-4.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-5.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-6.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-7.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-8.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-9.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-10.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-11.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-12.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-13.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-14.jpg]

 

 



--------------------------------------------------------------------------------

LOGO [g20079img-15.jpg]

 

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

ADDITIONAL PROVISIONS

 

1. Parking. Tenant, and its employees, guests and invitees, shall have the
exclusive right to utilize the enclosed lower level parking (approximately 37
spaces) to be constructed within the Building, as well as the non-exclusive
right to use the Parking Deck (700 spaces). The parties acknowledge that the
required parking ratio for the Premises is based on four (4) spaces per 1,000
rentable square feet, or an aggregate for the Premises under this Lease of 441.
Tenant agrees that surplus parking spaces in the Parking Deck over those
required for the Premises will be utilized by Tenant, and other tenants in the
Phase I Building, to fulfill a portion of the parking requirements under the
Phase I Lease.

 

2. Option to Renew.

 

A. Tenant shall have the option (but shall not be required) to extend the Lease
Term with respect to all (but not less than all) of the Premises for two (2)
additional periods of five (5) years, each (the “Extension Term(s)”). Tenant may
elect to exercise such option(s) by written notice received by Landlord not less
than eighteen (18) months prior to the expiration of the Lease Term, or the
first Extension Term, as the case may be, time being of the essence for the
giving of such notice. During the Extension Term(s), the Lease will continue on
the terms and conditions set forth herein, other than the Base Rent, which shall
be adjusted to the current “Market Rental Rate” for the Premises as of the date
the applicable Extension Term is to commence with appropriate increases each
year thereafter.

 

B. Landlord shall advise Tenant of the Market Rental Rate for the applicable
Extension Term within twenty (20) days after the earlier of (i) a request
therefore from Tenant, or (ii) Landlord’s receipt of Tenant’s notice exercising
a renewal option. Tenant’s failure to timely make such request shall not extend
the date upon which Tenant must give notice of its exercise of the option to
renew. Tenant shall have twenty (20) days from the receipt of Landlord’s notice
to either accept or dispute Landlord’s determination of the Market Rental Rate.
In the event that Tenant disputes Landlord’s determination, Tenant shall so
notify Landlord and advise Landlord of Tenant’s determination of the Market
Rental Rate for the Renewal Term. If, after engaging in good faith negotiations,
Landlord and Tenant cannot agree upon the Market Rental Rate within thirty (30)
days after Landlord’s receipt of Tenant’s notice of objection to Landlord’s
determination of the Market Rental Rate, the “Dispute Resolution Mechanism”
described in subparagraph C below shall apply.

 

C. The Dispute Resolution Mechanism shall be as follows: no later than fifteen
(15) days after the end of the 30-day period described in subparagraph B above,
Landlord and Tenant shall jointly appoint as arbitrator a commercial real estate
broker licensed in Michigan with a minimum of five (5) years experience in the
applicable office market. If Landlord and Tenant

 

E-1



--------------------------------------------------------------------------------

cannot agree on an acceptable arbitrator, Landlord and Tenant shall each choose,
within an additional fifteen (15) days thereafter, its own arbitrator who meets
the qualifications described above. The arbitrators shall then jointly select,
within an additional ten (10) days, an arbitrator to serve as the arbitrator
hereunder. If either Landlord or Tenant fails to choose its own arbitrator
within said fifteen (15) day period, then the arbitrator chosen by the other
shall resolve the dispute. Within ten (10) days after appointment (whether
mutually by the parties, by default of one party to choose an arbitrator, or by
selection by the two arbitrators), Landlord and Tenant shall each submit to the
arbitrators) in writing its good faith estimate of the Market Rental Rate for
the Extension Term. Within ten (10) days after receipt of the last of the
determinations, the arbitrators) shall choose either Landlord’s or Tenant’s
determination of Market Rental Rate. The cost of the arbitrator(s) shall be
borne by the party whose determination of the Market Rental Rate was not
selected by the arbitrator.

 

D. Tenant’s exercise of the foregoing option to renew is subject to the
conditions that (i) the Lease is in full force and effect, (ii) Tenant is not in
default hereunder beyond any applicable notice or cure period at the time of
notification or at any time after notification and through commencement of the
Renewal Term, (iii) neither the Premises nor any part thereof have been sublet
(other than a Permitted Transfer), (iv) Tenant has not assigned the Lease (other
than a Permitted Transfer), (v) Tenant is an occupant of the Premises under this
Lease and intends to continue to use the Premises itself, and (vi) that both at
the time of notification and commencement there has been no material adverse
change in the financial condition of the Tenant since the date of the Lease, as
reasonably determined by Landlord.

 

E. For purposes of this Lease, “Market Rental Rate” shall mean the rental, as of
the date for which such Market Rental Rate is being calculated, per annum per
rentable square foot, for lease renewals for comparable space of comparable
size, which Landlord is offering or prepared to offer for renewals in good faith
at that time to third parties for a similar term for such other space in the
Building, as well as in other comparable buildings within a five (5) mile radius
of the Property, taking into account prevailing market conditions.

 

F. Landlord shall have no obligation to make improvements, decorations, repairs,
alterations or additions to the Premises as a condition to Tenant’s obligations
to pay Rent during the Extension Term(s) unless otherwise agreed to by the
parties at the time the amendment set forth below is executed, other than those
repairs, maintenance and/or replacements as may otherwise be the responsibility
of Landlord under this Lease. In the event that Tenant exercises the renewal
option(s) set forth herein, Landlord and Tenant agree to enter into an amendment
to the Lease incorporating the applicable Extension Term and the Annual and
Monthly Base Rent applicable thereto within sixty (60) days following the
exercise of the applicable renewal option, but in no event shall a delay in the
full execution of such amendment nullify Tenant’s exercise of the option to
renew.

 

E-2



--------------------------------------------------------------------------------

3. Lower Level Space.

 

A. Subject to and upon the terms set forth in this Lease, in addition to the
Premises, Tenant shall also lease from Landlord and Landlord shall lease to
Tenant during the Lease Term the Lower Level Space. Commencing on the
Commencement Date of this Lease, but following the Free Rent Period, Tenant
shall pay Landlord an annual rental rate of $12.00 per square foot, escalating
two percent (2%) per Lease Year (the “Lower Level Rental Rate”) for the use of
the Lower Level Space, and without any obligation to pay Additional Rent for the
Lower Level Space. The Lower Level Space shall not be utilized in the
calculation of the Rentable Area in the Premises, or Tenant’s Pro Rata Share.
The Lower Level Rental Rate shall be paid monthly in advance simultaneously with
the payment of Base Rent. At all times during the term of the Lease, Tenant
shall be directly responsible for the payment of all electrical and other
utility services to the Lower Level Space.

 

B. Landlord shall provide up to but not in excess of $20.00 per square foot in
the Lower Level Space (“Lower Level Allowance”) for Tenant’s use for the purpose
of performing improvements and alterations to the Lower Level Space, provided
that the Lower Level Allowance shall only apply to those portions of the Lower
Level Space for which Landlord or Tenant has received City approvals for
occupancy. No work may be performed prior to Landlord’s written approval of such
work and/or the detailed plans of such work, if necessary and available. Any
contractors performing work in the Lower Level Space that are not contracted
through Landlord shall be subject to Landlord’s prior approval. If the cost of
such work to the Lower Level exceeds the amount of the Lower Level Allowance,
Tenant shall be directly responsible for said excess amount or shall pay to
Landlord said excess amount within ten (10) days of Tenant’s receipt of
Landlord’s statement of such excess costs.

 

C. Except as otherwise provided herein, all of the terms and provisions of the
Lease shall also apply to the Lower Level Space as if it were part of the
Premises.

 

D. The terms and conditions of this Paragraph 3 are conditioned on Landlord or
Tenant receiving the necessary City approvals for the use and occupancy of the
Lower Level Space, or portions thereof. Tenant shall be obligated to pay the
Lower Level Rental Rate as of the Commencement Date, but only for those portions
of the Lower Level Space for which Landlord or Tenant has received City
approvals for occupancy. Landlord and Tenant shall use commercially reasonable
efforts to obtain City approvals for the use and occupancy of the Lower Level
Space on the terms set forth herein. The area of Lower Level Space so leased
hereunder, from time to time, may be re-measured at the request of either party,
and verified by the other party.

 

[END OF EXHIBIT E]

 

E-3



--------------------------------------------------------------------------------

 

EXHIBIT F

 

COMMENCEMENT LETTER

 

Date                                     

 

Tenant                                 

Address                               

______________________

 

Re: Commencement Letter with respect to that certain Lease dated
                     by and between                                     , as
Landlord, and                                 , a(n)                 , as
Tenant, for a Rentable Area in the Premises of                  square feet on
the                  floor of the Building located at
                                ,             ,         .

 

Dear                                 :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the Premises and agrees as follows:

 

The Commencement Date of the Lease is                                         
            .

 

The Expiration Date of the Lease is                                         
            .

 

Tenant shall pay the following amounts as Base Rent for the Premises:

 

[Insert rent schedule with dates]

 

Landlord agrees to complete the work in the Premises identified in the punchlist
jointly prepared by Landlord and Tenant dated                             .
Tenant accepts possession of the Premises subject to Landlord’s obligation to
complete the work identified on the punchlist.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.

 

Sincerely,

XXXXXXXXX

Property Manager

Agreed and Accepted:

TENANT:

By:    

Name:

   

Title:

   

 

F-1